 

STUDENT
HANDBOOK

OFFICE OF STUDENT LIFE
2018-2019

EXHIBIT
66

;

 

DEFO00116

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 1of76 Document 43-1
DEFO00117

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 2 of 76 Document 43-1
Contents

ABSENCE/ILLNESS ..cccscsscseeseccscsesscecssessccrseseecseesenessesessercansseereecinessceessentetetuasttesasensenactanseneesanearey |
ACCESSIBILITY RESOURCES ......ccccccccscssensesresscseesseeserssceneaesneeecensneancranstensseerensesaysenarengessunren 1
ATTIRE vicececcccscscscsscsetscsssecscescsssnseeeascavsenecenacancenesnssesecaeseesseecsssecsesnanasqnnseseetarsescsegesesaqesceeceneeeeseesns 1
AUTOMATED TELLER MACHINE, ...cccecscecceccccceseccetesntrrvesesenenssessensciscsesesceesessagsesneneneenanerens 1
CAMPUS DINING w.....ecescccceccsssscssecseceeeeceeceneresesseesereesseneusesseseqsasentseassessansasseesoeensareseseseeeenceeaybaee 1
Meal Plan. ......c.ccsccccsssscessscscsseccscssseersesecsceeseeccrecsedaneesssessoassuenseescsesesseeeeessesesssnssenseageencnaaeeneeaensens 2
Smack POints......ccc:ccccccseccescsssesseseceeseeceeceseceesenanseeesseaesaes enseseneeserscsseteascemeceees enee et esaneetee eee etaeerte® 2
Erbert & Gerbert’s Bistro .....ccescscesceccsscsces ee eeeteunrsnerseersneeseneaseesesneseecareeeucnenvanenerpeecrrtensennpennses 2
HSC Dining ROOM... seeeeceeeeeets Daven yoeeEysseeysesesoussusmeasdiuesusuesseseseoussestsoetsuersirestiasessxa 2
CAMPUS SAFETY uoecccccccsseseressscesssssssesseseacnerenscetensterspeesessesnenenssnsscseeesneeasanenanesanpnsencnseeeieeeecegniaens 3
Crisis Plan ......ccccccccessssssssssscccscsccsessesesscesnsesecsdeesenrsecneaseecesseseussnsssaeeuantegesnssnasavaneresevesereaseycatenes 3
Emergency Evacuation Procedure ......ccsscssserserscereseetseeecseenereninseseeesmeenssenstasassarecaretenereesserareeees 4
Emergency Poles and Equipment ...........ccsccecsscsessenetieeneeeesnsestensenesecsserasernesarecseansenerctceneees 4
Emergency Situations ......ccsesssssssseneesseeesssesenssesterssstensenaneneascareresenrsnserenenetercecireneeersseteessnass 4
Fire Extinguishers ..........cccscssssccscuscssersenseeseneseneentens tens canenensersae sven nesdecsensrensnenesseasaaenenedeeatenees 5
Fire Safety and Equipment ............csccescsccscseeseeeceeeeenennseesensaeeneeneetetensansemunaseaseadsensserstecsnenanaas 5
Tornado Safety ......cccecssccssecsecresersesssssseseseseeeiessseresesnecsaseseacecsnensseseeersessarenssensiseserersegtereaseentes 5
Vehicle Safety ....cccsccccssscecsssesesseerscsssnesessesuesesssessensssseseneensseesnsresseesteneageneerersaceserecersnsnetenenniage 6
CHANGE OF ADDRESS .uo.iecccccscseseseceseterteecetenesseeeeeseseuesaseenenleuesaeieeuneeesneieansaysteinnansenee a eemennaed 6
CLASSROOM AND CAMPUS EXPECTATIONS .....ccssssesseeteespeesetstsetsersersenseeneaseersersenens 6
COMPUTER INFORMATION J......cccccccescesecceretccenesensasssecsesessecssaesusecassecssaeenssuaensseecanseerastessananrens 7
Residential Students ...c...c..ccccccceceecsccecseeneeseee tear ebee cess eens benen sere cer snenenes sas peeee ceded pe acer eee neeeniy eet 7
Commuter Students...c..ccccccccccccscescscsssessesesesereeceeeceneesrussaesessrensessearsseseneusessesasesieepeeseseecsenenenees 8
CONSUMER INFORMATION .......ccccccseeeeetescceessersceessevensesscesresenssecereisneasaesesscagnatnareneseneseeny 8
ELEVATORS oo.eeeccceccccscssesssesesessesesccenscsecceceenneesssassnuesssrareseasasstcesesnssescensssieetsierseastensseestiesceaerseets 8
INSURANCE... eccecccccccssccscecescscrssvesecssenceceesccenscnenstssescessesneseuescscnseneasesseserensustean tassnenensezieiteueges tates 8
ENTERNATIONAL STUDENTS......c..ccccscceseeserersceeesscnseensteseecsenseceensasssseanseensecnenesanneasnasonsageaesees 9
Student Resources ......c:ccccccceccesccscccesesceeeneeeceseeesescseernenseseenanesceneenescieaseneesnessnensscnerieevsetareeesbenes 9
Important Reminders 0.00... csccsssseeseesesseessserssersseesceiesscsnsneeesatcensneearssatsrsnaeauereesaverrassrsnateneatens 9
DOL S3 L.ED SEES OCEOESOCESEOOSSOEECOSOCOOETOCOTECEOCSSOOS 9
LOCKERS vicecscsceccspeecsesesscesetencnees sere eecsensntsneesnuveveapsasseebesesnisseeeneeas jeseeeMaBtssssMiuscsivarevessasesessavesyess 10
LOST AND FOUND uiccccsssecccsetesscecessceecsestneessersscnseecoeserereesyneseasaeatsenesnesenecenens aeaetensesineerertenencay 10
MAINTENANCE REQUESTS... eseereeeees cssensaccacsceneeseaesgcasduseseneaenedanssssusesesepeussarsseeeeceanaees 10
MARIAN UNIVERSITY SEAL voccccccsccssccseccneesseeeseeseeeeseecsarsesssseesassnesecssessseenesnsnereeeeesaesiean ees 10
MYMARIAN 2. cccceccecccccccccscscsesecesessesevevepercessessesesecserepecsessaseeascassnersenssecesesseassssstereaenastesaedeeeenaegees 1}
ONE-STOP ooo ccccccceccsscecssssccveeseenssecscscsseeenccevessssenesesaseasenssusesenesseseseebenetesssesedenesseeaetaatersesengaeeecans 11
PARKING.....cpcccccecescrsssescstssesesesccececssesssenenessenesinensseasseceseecsseueesesssscsesenesnsssecaeasadenerscessscneneeneseanens 11
Guest Parking Permits .........ecssseseeresnsteeseenerssreetensnertssnereereessieseenseneniessiseensnenentsenseeneeneecteess 12
Parking for Trailers, U-Haulls, et0.......0..:ccccccceccienee eters reese nneeteessneetsesseneseseatsenssnenaranersiescgcess 12
Snow Removal .....c..ccccecsstscencssscseccsseessceescesseneensesee senses eneseeseneecaseneesennec eee rane naa sea He Od FUSER EEAR Sega 13
Visitor Parking... cscs rcrcesescesesneeceneesesnesessteeaeneesecanedeeesteaenasesnescannenrerantceetesenseacennsnaneags 13
SAMMY THE SABRE MASCOT ........ccccccceeesseceeesecesesessensasserssesesucneretenseesteneesserceeaeeneesieensetas 13
i
DEFOO00118

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 3 of 76 Document 43-1
SCHOOL COLORS wiecsccssccssseccssecseseceeeecsesesneceneecsessensnnsaesssssnqesstessecheseeneessessseerensetceacseseereasnreaey 13

WEATHER RELATED EMERGENCIES ........cccecceesesssetiseenereeserererenernennensenrenenseieeseeneeteree ne ge 13
VOTING ..eeccccccccccscererseserecsceeeceeseceeceneaneseeetnssscseneenstsensenrneneepecesrenndastastyeganaesaeneccasinesnrsersecee enna 14
NON-DISCRIMINATION STATEMENT. ........csccccssessecsreeetscassaeresseanenseenessonareneesnensenseenaesenentens 15
REHABILITATION ACT OF 1973 AND AMERICANS WITH DISABILITIES ACT OF 1990

veuessccsceuansecunceacesesseusccecesssstensaduasssceeocsecssssesesasasuapeesnueeguessasssaneseeessaseaneneesenespensanseneersereepaestonesansnane® 15
TITLE LX voecccccccesesecescssvsscsseseesscssecseesseeceesaeensccaeseeneneperaseassanssosesetmenaneetansesesansansesenens saecueesenasen as 15

JEANNE CLERY DISCLOSURE OF CAMPUS SECURITY POLICY AND CAMPUS CRIME
STATISTICS ACT AND ANNUAL FIRE SAFETY REPORTS FOR MARIAN UNIVERSITY

ecusvsuunavecenecsesudessaauesrescacsanssuenevecnensaagapeeeesc4eesen(OEEOELAUTAI;#GEE POCA, EOE CLOUAOEAIEIAEEROEEGLCLIE DH OUDAS SOS EIEIAE ARORA 16
FERPA FOR POSTSECONDARY INSTITUTIONG......csccccessessssssestensesseseessssseeresestssecererntense 16
Section 1: Marian University Guiding Principles and Mission ...........:::cscescsrereseeeereseeeenens 18
Marian University as a Catholic University «0.0.0... :ccceccessererseeneetesteeneensenesnserenierreneenennasanenes 18
Mission Statement..........ccccccsccccecsecsereeesssesvasseevsessereepeustensseess ScsuvecsassoeeseeeseserscessnseeessyessSEeSS30Ts 18
Human Dignity Statement ........cccececsescseesseseanerstererenresesescssastonnersnenesnssnearcetceeranerssnensen eras eses 18
Core Values of Marian UniverSity.......cccsscsscseescccesersscnseerersensseaneeseresecsceesectetaserneanesneea chia ens 18
Section 2: How and when the rules apply... cece ssceesseessseseeteeeeereceenceeneensreneieaessseererssegees 20
AUthority ....cccccsccccsecesseseessesesseesareseesnesesicsnennanenensaeeneesssaesinssasrsceversecsbecnsensareceeseseeranecesananens se 20
Scope Of AUthOTIty.......ccccccsseecsseneeteenesseseeerseercesenneassnerseansaesarseatenincnaniasissnaaeeceectatenennenesennyas 20
Violations of the Law vecccccscssccssersseseessseecsceceeseesecereeescesneasenesneenteneedeneerieeneserancseereneaerenna tty 22
Section 3: The Rules ...ccccccccecceccscsecssestecterecssissesceessepeaasessescenersseneeeneessssannansascaeeeneeeaesneeenaa aes 23
Civility Values and Behavioral Expectations .........0.-.:.ecccescsteeeesretseeeneenenncennereenaientsnsraices 23
Integrity COdeS 0... scsccessssscseessesesesssenenssenssneenecnsssssresnesesestenseassenenecneanannceinenereereaserseseensces anaes 23
Abuse of Conduct Process vicccccsesesecccsesecsceccceseccrensesersceececsiecnsesienenasnenenecrseneeianeneirrsay 23
COMISION oe. ccccecceecececseetesccccececescssetayeeeeeeeeeescesaaeneeuesanecsresscaseaseecneescaeceenstearenietanessseeesags )
Election Tampering ....sccccssccececsecseeseseeesseneessessssnrsaseensseunsaessennecescescsneconeansnasateansneaserasy 23
Failure to Comply ....cccccccccccussesesescassesnecsennsneseecseneecetaneersuneseeseenessesesganensieeceragecnssceeranena 23
FalsifiCation.....ceccccsccssssssecseesccsssssseescrsesseecsenessetunsatsausesssseessecseensecesnsedneresarssttersiseaaederaeenenenans 23
Financial Responsibilities .........csccesseeesccense testes tenses cenensesenerssersnenenennay catpeeeateseneseaneeses 23
Gambling......cccccecesseceessenseseseseesessseeseersseercasseresseesersuesssensenasenesmecececenaecseraneeseeasananssaney 24
Ineligible Pledging or Association............s00+ cecceuacsdusevasvenesuaeccueeaecsseavansienseeesentoeseaesaaees 24
IT and Acceptable Use........csscsssccsseenssereeecerecssecsnesereetisneasessanrressensisnseecanennesegenes sss stenn sey 24
Stolen Property... eccssesseseeeseeeneees Boye dese ayeeryenesenuesevnassutsesuesBtvsnuaesusessessevseeesresseseeeseeesss 24
Taking of Property ..........ccccesesseseesecseeeseneetseescaeeseseessasessecaeaneaneenanensieercacgacassentennasase ts 24
Trademark .....ccccccccccessessccesscsvscspecccsecesesecneavenseseaecsessesesasnecnerenecesststrsbegnaaerentspiesseceeesnaneens anne 24
TYUSt .occccccsecccccecceccoseevsesssevsusececseceesseseeneeceeeedeeueeHNGddecas Sd CpseSnHeEEA CLES EAE ERIE ELIE FeSgern AOD DEUCE pau REER EEE 24
Unauthorized ACCESS occ. ccscsssecsiecccceescecseececseeesessneeseneenessenseasneneereeantanearseaseensecesesnasernegeecaey 24
Community Safety Codes... cceseseteenennenpeessneensecenssneissssanvssmesnsanicsanerarceneramapananean 24
AlCOWO]....cccccccescsccccececcceececsesscosseacsecnnecnsceensuaepereeeesenecnessensesvaecnsnspeneesiteesersseaaesee te reeoreapanna eens 24
AMimmalls ......c.c0ccccccessessevsecssscuceveeeecsneregteececeuedsssenenenaeeseeseanensaeseusaseetenteereeesubeneseaeeeeneeyeesgaagesan 25
Damage and Destruction ......cscseresseses senses cecesnrsestessrnssnensssanerseteneecenenieaascatecenisan iced 25
Disruptive Behavior .........:scssssssssecscccsesecsescesesereresctrennseacsssuesensusctcerssnseaeectsuneneniranereigegens 25
False Imprisonment. .....ccccseescscecceecceeeeeneeeeecseseeseseeecesssssnecenansereeeeratentanenstsnenineteteeyeneratas 25
Fire Safety ..ccccecsccccsssscsssssssersesecseecseccseessserssecscscescsermsarseareessinsessersasesssseeseseasanennanensacannsangcngs 26
Harm to Persons coccccccscccsescessescesseesssessenscceseecnreneescansaceeeateanencneenenasee eseene env eueereesereyerseereaacta 26

ii
DEFOO00119

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 4of76 Document 43-1
Mlegal Drugs......ccsscessseessscsssetessssesssenenesnensrserececansececsersascareevenensesesaensensncaneneraguanneeatacengtes 26
RGiOting.e..cesccccesesssencessserssseseeesseeeserseseeseaceeessentoeescesecencoceananansantsasanenecencactanesssaarasracepnatanneeseneys 26
Tobacco or Vapor USE... scssssssssersessesescssscsesesnesseesciseensnessnsensasansnennesiarasenseseststeeatnaanceraneciey 26
Unauthorized Entry 00... ccccccccccssseseusseenssesceesestaenessnsentsssnensceesessesebeneiiinbetnesearasenstenesreneneeses 26
WEAPONS....0.cccecececsesssesteacssevsssneasseenecsnecssseneserssereanensetsnpeonnenssssnscnssensessnaraseegesvenserimeensanaesaess 27
Wheeled Devices ........ccsecccecneeens nee nnn ene TTT E rE TESTE TEES ST PSOne EeESTrTE ret 27
Inclusivity and Human Dignity Codes.........ccssscseesnesscesrsesisneepesesseneenssnnernectsaresetarenanensy 27
Bystanding .......epscesccsecescssessesssseesesssseseecsessseavcaversesassecansesaesesesesssesavessatssarearenscasegenceneeegee nets 27
Bullying and Cyberbullying. .........0..cccessesceeseceeece een eretiteeienneanenn rns eaneseseceesrneneeneneiene wee 27
Discrimination... cccccceesscsseccsssessseessesssreesctsersasscssensecrseassscnsasaseaenscsessnsse teetevaeeseaesanseusagees 27
Harassmenit......ccccccscccceseseesscsecssensenneeesonecstaereecscneessansssenscateessnessecsersanasensee ren rryrerasesemensregy raed 27
HA Zig oe. ccccsscceeeeseeeceseeseuescstessecssssesensseaseecaneacesacseesenareasanenesessesenaeaasaseeaeeseseqnerieeeannnennneneaeygas 28
Public Exposure .......ccscccccscssssesesseesesesecansscssseetecsensssnseneseenauesensasansesatsansneseaseeasenraetereanenezne 28
Retaliatory Discrimination or Harassment............ccccsessseeesenesesesnsseseseseseneteanensnsnenennenatens 28
Relationship Violence ..............-:cssseseeeceseeceeeteoneeeseeserenecnsemeantanenesnecsusesanesssrasteeasacenanenecees 28
Sexual MiscOnduct...ccccccccccsccsssscrscsesecssescesceeeeesecetnaeersdsosnreenensensesusapesaveasacarseciaenstaenansytaneags 28
Stalking oo... ceccseeccsceseeceseeeessseeeersnssessesnescsecseneeseseesevensauenermnecansaneeatanepiapeomeatsasectassersenentageeters 30
Threatening Behaviors ............cccesssssesssseseseetenseeasteceseanteseeerneseesenssceneenienssnenesesesenenerccaces 30
Other Codes vicccccscssccsecscesscosscecccssessersesesencsesseeecesenessuresseesssseaneeeenessensenanerensensteneetsnpesenedeneseneaeey 30
Section 4: The Conduct Review Process .......:.:c:cecesscessssceenesaanscuspipeesransernieeenteaetiterasberenies 31
Step 1: Awareness of Violation ..........ccc essere see reensneeree rece ressentanenseneeneieneentmeeenistansaeetis 34
University as the Convener... sesecesssesssnessseneesseesesereceeerietessenirserneencscsicaensatasenersetee teens 34
Step 2: Preliminary Investigation... sss inersereereestieeietenetsanancasenerianearensetans 37
AMONESTY oo cecscccesseccseseesesesseneeesrosesnsesseseessesarsesepeseesessasestaesesnsacecsunensenensnecratsesnansanegeasewanqenensassy 38
Gatekeeping oo... ceccceceeeccre ree eccssesesesneseenenennassneneneasreetseeaserseeretnsseasenasceanesteraneasenreenengaerteatnny 39
Step 3: Notification... csccsseseeissceseensseseseeneecseenesesieneeenneensiseensenceneavesseussaeenagseensearaaasectenaans 40
Notice of a Formal Conduct Review Process ...........:ccscseesseseessersteetseseeeeenereateeneenatessernnens 41
Recusal or Change of an Investigator or Review Official .......0.... esses enssnerenseneens 42
Step 4: Investigation... cececsssecsesseestesneereeseeseneenerseseanesesreeanentansaisnsssunnasstenessentanenessnsane tty 44
Step 5: Deliberation ........cccccsscenssesesessseccceeneeresseetsreasesseassesneencnsseesersenaeinensiceenententnyeeitacies 47
Standard Of Evidence ...c....ccccccceeseccsceeeeteestceeceeentrereeeeceesseraeseenensnesnsensenesetenin cnt sneetinetenesenagae 47
FinGinngs........cesesecsgeesseesceeseeseseeeseseersneseeaneseseaneeniressverseeseorsacasevesesseesasenaceneassacansareaanenarereaseanens 47
Notification of Qutcomes....ccccsccscccsecenenceeccnnesceecrseescesesensuerssusaqanenesenversiseeeenaeriaaasereereeeceaaey 48
Conduct Sanctions ..cccccccccccscsccsesecceseeeceeseeeeeeneseneesiecsssecsenseesepicnsesseesensanataeersetoasiannereras 49
Step 6: Appeals and Appeal Processes ..........ceccccsercerecieecseresrtensernrepescaneensensenenannenanentanstsgas 52
Grounds for Appeal Requests ..........cccccsccsceeetseesserenenssnssienssnasesmasenseeieassarsecnencnssansagetas 53
Section 5: Additional Information .......cscccecccceceeseeecesceeeneneeseestnensseceieseessisarennreerecbrenenseerneeannaesy 54
Advocacy for Conduct Review Processes and Investigations ...........-:-ssssscerenseseeseerra: 54
Conduct Records .......:ccceccecccesseseceestetissneneeeneecaseysasaeesaenuasergenens ecuecsasesansteneenesaneersneesenseeaeeees 54
Conflict Resolution Options ........ cesses sesersesteeeensrssnesesreerenetsienscssesesiaseatecnseecenieenaceey 54
Failure to Complete Conduct Sanctions .......scscsssssesesececrrseenreesesissuitiresressenseatenneerenenaneies 54
Group Violations.....ccecsscccceceseseseeerenenneess Uysas esvueduausyevsyssosusavuers ss /ERe SE EEUESESscoetvcsoSheveessmease 55
Interim Action.....cccccccessesccssccessecscccvsssssserscetecceessescenaseepseessensescaseetserenecneenecisedenetnesstaeepsenenesnnaas 35
Interpretation and Revision......... depdesutedyiyvesveadaveesvuseuscsryisevenssesteeeeessd@iccaeesiiesceH@uesdesesseenssetee tee 56
iii
DEFOO0120

Case 2:19-cv-00388-JPS Filed 11/14/19 Page5of76 Document 43-1
Parental Notification .....cccccccssccccsecsssersscesessesecessenerccnesseseneccseeanaesessentecenecnensapnaaneseneneneesret ced tes 56

Recording of InterviewS.....ssssssssesessssensecscsntessesssseesesesecneesnenanansesctsarensvesctasnsstaeeneanse nat ens 204 56
HOUSING REQUIREMENT S......cccssssessesesseesecseensessnerssessnseneysssesserecneamtnesstssmnanannencsnansssen tas 58
Consolidation ....c.cccccccccscceseesssssessesceecsscceeseeseesscnusensenesaveesesensenenscarseeesasasetsesenssaeueresirineraaenaneears 58
Contract Termination ...ccccccccccssecssecesssenscreccsesseenecesseeseesssesseneraeesreetaunssevasnenpecusnnesaenenaagsneesbiaenes 59
Removal from HOuSing......ecssesseeiesseccecesessesnessseseesasinneseasersencesersseeesaneatsneeneeseeensacsteey sean tng 59
Withdrawal from Housing .......ccsceecceeesseeeseseeeeeeesesaterenesanseesnseseeneenantensnensecereseaeneacsecgss 59
HOUSING OPTIONS... .cccscescceeeceecteeree ene tsereeceeceesnnanenecseseneneerirrensannennens foeeeesesesasecaseteranneees 59
Living-Learning Communities (LLC) ......sesesssssssssessssnsenceeresseneseneaneearsrersssnansnarrenaneenseaseneny 60
Themed Housing........-sssccssssssssesssssesssvesceesensntsneernatsesesnraaprerssasanecnsnasanesaveccneeseastnenarecunsseeetanens 60
RULES ccccccecessceceseccssecsesssesvvsssescesscsesesesserrecsescsvsnssenaneceseesseseseragseserensannasneseacscsseensbessarsnanegenaneuanegses 60
Antenmas/Satellites.......ccccccccseccscesssccsessecceecssetsnsoeersaeesaeeenserecepeseetennagtecre res tantesnpnarerenteenceneeneaas 60
Appliances......ccsscscssesssesssnneesseesseccsnssnessuesusnsnensanecsnenscesssnacsnaassersnerencceneeassensanenseeasensengaaneagansey yess 60
Strongly Recommended:..........ccccercecsecseneeseererseeasensnasneerntesanresreessecascteeannaen sees seeenenegt as 60
Allowed Appliances: .........csesssessessseensisscesesnrenssersntenssareanecsecnusnnecenseversncennauessenaeges tacanaenngeny 61
Prohibited Appliances? .........ccsscsseseeeeseeeresessessseetsaenesssssecanecensaoassenansnsgye seeneeeyetstrateeaenneees 61
Babysitting .....sccssccscssesssssssssssesssessssesesneesssescssaesesseseessenssenecaictnernasesocconsicessansconesuneneaanannneete 61
Balconies & Patios ..c.c:ccccccccscsccessessesssseenecenecssscsenesseeecnessenesecesenneecaacenssaseesesanessanecernenseetaarersensas 6]
Bed Lofting ....c.sscccsscsseccesescsessssseesversnsecesecancsuiesserseseensrasesssnensnassuaneenerecannseareesersesesenenennneneaset4y 62
Campaign Signs ....escssscsescccsscseerseessneccesssunecanecssecasecnaccaensncaananennnersanransesessananegnnestecsseasentrseds 62
Candles & Incense ...csscsssssevsscsecssresceeesscssesescssscseseseeneseresecannecenssnessnnisnasecsevenssearsensuecaeenseneeres 62
Christrrias Trees .....ccccscsssesseseeeeesesccccessecsescesceeeesssnensannecusnrenasessacarceessasesaavissospececeatenecnecsgetiaaares 62
Comfort & Service Animals ....c.ccccccccetcseesisssceesrnenscsesecteneepseasssaneasersenecneansnsssneesaeeereeseey 62
Common Area Datmage...s.cccccceccscscssrsccssseseesesnesersennerensarsnesessesenterasiscassacenasreasansssvareressessaaeesnes 62
Dartboards.....c.ccccccessccececescesscsesessssssssvsseecieeesestsecensceeveaeassavsnsenseciecriuaneceassesgeesaeeaseneneaneneesyenia gays 63
Door Propping...ccsssccesrscsssecseecssnesessseessteserscssesasecanensanenteanseassacencesaneresarsisgeaanes seteeeeeererteeraens 63
Electrical DeViCes .....ccccccccscccsssssesnesesescssnseeesscenneeseessneeeeDeesdeeeeepreneHec HODES LTRECA EGR EE EeaeMEOR CLLEGE EEE) 63
FUITItULE...ccccccccesecceseseccesessstssevscscseeeeseessevcunseneesnsedsseeeseseecesensevercesnensasenenesargnamensscaeeanentavaransaataays 63
Game Tables ..0.......ccsccccseeeeeeeerrees Pe cc cesseeeenvesyPhsces/ccesiiyennuseseFieefzmiecsscvsssuagiususseevequareevevgnrgre es 63
GUESHS ..ccscsseecccresesecesecsteeecesestcnssensnsagenuerenentitss degre sevepeueeucesHBtsTisTiscasTeccespesceseRtcsasesveyssediizreseeesewzs ls 63
Overnight Guests ......-ccscsesssessecseeecenreresnecsarseansenecnetarenneanennensarsserenmregeesnannse seen sce een geen ie 64
Ledges, Platforms, & ROOfS....,.c:-::::ccecceesseserssnsseensennneeneesniscueenanecascnanunarenesarsnsanartessnanenager as 64
Lights 8 Signs .....-scsccecsssessessscssssssessseesessentesevecsnscssessnansnecsascnuananunansansecnonssevsensesaesatiassnsseenas sea! 64
Locks 8 KeyS c.cccscssessscssersessessssssessseresseceeecseneneneasscessscseneaanasesccgncanrenareceassnenersrceenessneseeas ens aat at 64
Maintenance/Housekeeping Walk-Throughs........::csceseessereesireeensserene ini eeesnearenereseieans 65
Naber Hall Door Alarms ...ccccccsecccescessesscrcescrerensetsseseseessesssnescenarenesseeperessersessne ead seen eneanenessenty 65
Painting ..ccccscssssscscssseesseerstcssessvensssecsersesssneeneevscssnassneansnssssnangecransqneconcrensnrnsnesecae esses gasngnnene nt 65
PHS .ccccceccesessecssscsecessssesesecavacssessessseseescenusseeerecseciestenseetensceceecaesastarstienszecansesesaeeeeecneverneraeeesniayetay 65
Quiet/Courtesy Hours ........sssesscsesssiercenceresserssenerensesesseeestansneatenesniecenenesseneetaeennenssnnanatenensag gts 65
Residence Facility Emtry .........:ccssssescessesssersesenscrsseessaseesennsensecsatsanarceavenmensscsseanensseenasseaeens 66
Resident Business Ventures ..........ccccesccsesecsseseesssereneceeeceeneeensnaeserenenternsenteseseeasersssnanensaecanes 67
Resident Mail ...c..cccccccsccccccosessecesesssessccsccnsgorerseersenessseesneanendensansenvacieceeeenensneenennenenearsentesseeaseag 67
Room Conditions...ccccccccccsscceccesccsceesseeperseseseecssasnentensrsucagenesesaussssenecaepecseaenersescageonseegenaytenesaniegay 67
ROOM Search ..ccccccccsssccceccesecseeccsssseseecencensseveseseesseseceseteeeenenaecapsaecsgecaueresnenaesanetpassasanstcestenesaassgers 67
Roommate/Housemate Conflict Resolution Does eve cevusavusBlissuueevetarevseuevesvsuveauavstssivessessiiecenversseezs 68
iv
DEFOO0121

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 6of76 Document 43-1
Smoke Detectors ......cccscsscccscssescccesececeececenectcvacuusavssecseseuesecegesensaeesseeseseageeeesensbavsusnedsececsaenenestons 68

Sports in Residence Facilities 0.0.0... cccccsessscesereneceeeeeenereesereieeseeenseeeconesaeeesetseeseeeensaseneas 69

Vacuum Cleaner .....ccsesecscaccecssecsescccececysecscyecsccauscesuacaeveseuseesegscsenpecses seen seaetecerseebensdeeaenedianecoea 69
v

DEFO00122

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 7 of 76 Document 43-1
General Information and Policies
ABSENCE/ILLNESS

Students who are ill or cannot get to class because of inclement weather should first contact their
instructor(s) via email or voicemail, especially if they will be missing an exam. In the case of a
lengthy illness, emergency, or death in the family, the Office of Student Life should be contacted
at 923-7666.

ACCESSIBILITY RESOURCES

Marian University, in accordance with its Mission and Core Values is dedicated to maintaining
an inclusive and accessible educational environment which ensures individuals with disabilities
an equal opportunity to participate and benefit from its programs, services and activities.

To ensure equal access to its programs, services and activities, the University is committed to
providing reasonable accommodations, including appropriate auxiliary aids and services,
academic adjustments (inside or outside the classroom), and/or modification to the University’s
policies and procedures, to qualified individuals with disabilities, unless providing such
accommodations would result in an undue burden or fundamentally alter the nature of the
relevant program or activity.

For additional information on Marian’s Policy Applying to Nondiscrimination on the Basis of

Disability or to request accommodations, contact the Director for Accessibility Resources at the
Center for Academic Support & Excellence, Administration Building Room 218

ATTIRE

Students are required to dress appropriately when attending classes or visiting campus buildings.
Shirts and shoes are required in all campus buildings, with the exception of residence facilities.

AUTOMATED TELLER MACHINE

There is an automated teller machine (ATM) located in the Hornung Student Center. The ATM
is owned by National Exchange Bank and Trust and does have a transaction fee associated with
it for users who do not bank with National Exchange.

CAMPUS DINING

Campus Dining, located in the Hornung Student Center, serves the daily dietary needs of Marian
University students and coordinates all special food and beverage requests on campus. Marian’s

1

DEF000123

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 8 of 76 Document 43-1
contract with Sodexo Food Services states, all events held on the Marian University campus
must utilize Sodexo services.

Meal Plan

Every Marian University residential student is required to have a meal plan. All first-year
students are required to have one of the Unlimited meal plans. Upper class students living in
residential facilities that provide a full kitchen, may choose any of the four meal plans: 75 Meal
Plan plus 60 points, 180 Meal Plan plus 300 points Unlimited Meal Plan plus 60 points or the
Unlimited Meal Plan plus 160 points. All meal plan changes must take place before the add drop
dates of each semester. If students wish to change meal plans, they must email the Student Life
Operations Coordinator Sue Pankratz at sjpankratz| S(@marianuniversity.cdu stating they wish to
change their meal plan and also what plan they want to receive. Unused meals from the fall
semester are forfeited if the student does not purchase a meal plan for the spring semester. Points
are carried over year to year if the student carries 12 credits or more. It is the student’s
responsibility to utilize his/her meal plan effectively.

Snack Points

All full-time undergraduate students, including commuter students, receive $60 in Snack Points
per semester, which may be used at Erbert & Gerbert’s Bistro, and the HSC Dining Room.
Commuter meal plans, Faculty/Staff Meal Plans and extra meal points may be purchased
anytime by going to marian.sodexomyway.com.

Erbert & Gerbert’s Bistro

Erbert & Gerbert’s Bistro is located in the Todd Wehr Alumni Center. Erbert and Gerbert’s
offers Starbucks coffee and beverage items, bakery items, made to order sandwiches, salads,
chips, and soups. During Erbert & Gerbert’s hours, the full Erbert & Gerbert’s menu is available,
including fresh, made to order subs. Outside of Erbert & Gerbert’s regular hours, pre-packaged
items and Starbucks beverages are available for purchase. All items sold in Erbert & Gerbert’s
Bistro can be purchased with cash, credit, debit, or Snack Points.

HSC Dining Room

The Dining Room is located in the Hornung Student Center. Students with an Unlimited Meal
Plan can enter as often as they please and enjoy a wide range of menu options in an all-you-care-
to-eat format. During hours between meal periods, limited stations are open. Students are
required to swipe their student ID card each time they enter the HSC Dining Room, Meal swipes,
cash, credit, debit, and Snack Points are accepted for payment in the HSC Dining Room.

Any person entering the dining facilities must wear appropriate apparel. A shirt must be worn,

also shoes or slippers with hard soles; bare feet are not permitted. For students on the go, Sodexo
sells a meal container that allows students to fill the container and take food out with them. Ifa

2

DEFO00124

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 9of76 Document 43-1
meal container is not purchased, taking food out of the HSC Dining Room is

prohibited. Throwing food or causing disarray in the dining area is strictly prohibited, as well as
playing personal sound-producing devices (i.e. iPods, stereos, computer or cell phone speakers)
and bringing carry-ins (food/beverages). Sodexo also asks that all utensils and dishware stay in
the dining room.

CAMPUS SAFETY

Marian University prides itself on providing a safe environment for its students and employees.
Prevention and vigilance assist the entire University community in cnsuring this safe
environment. It is recommended that all members of the University community are attentive to
general safety around campus.

The cooperation, involvement, and personal support of all members of the Marian University
community are crucial to the success of the campus safety program, Everyone must assume
responsibility for his/her own personal safety and security of personal belongings by taking
precautions.

General Safety Around Campus
The following are recommended safety steps:

Report anyone who behaves suspiciously to Campus Safety.

Never prop open doors.

Never leave belongings unattended in a lounge or common area.

While in class, lab, or the library, keep personal belongings in view.

Avoid using stairs in remote sections of buildings.

Avoid working or studying alone in a building at night.

If being followed, act suspicious. To discourage the follower, look back frequently,

change directions, or vary walking pace.

Stay in well-lit areas and away from alleys, entryways, and bushes.\

If a purse or handbag must be carried, keep it close to the body.

© Walk with a buddy whenever possible. Campus Safety is available for escorts to and
from locations. To contact Campus Safety, call 923-8950.

e Stay near other people. Avoid shortcuts through parks, vacant lots, and other deserted
places.

e Be aware of the locations of emergency poles on campus.

® @¢ 8® © @ 4

Crisis Plan

Marian has a crisis plan to better enable the University to protect and support guests and
members of its community; enhance the University’s ability to communicate with internal and
external constituents; enhance the ability of the University to quickly recover from loss or
damage to facilities, equipment, or grounds; facilitate the continuation of University business

3

DEFOO0125

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 10of 76 Document 43-1
operations and/or University business recovery procedures; assure compliance with regulatory
requirements of federal, state, and local agencies; and enable the University to utilize multi-
perspective approaches in an organized manner te generate creative problem-solving solutions in
a crisis. To review the entire policy, refer to the Emergency Information tab on MyMarian.

Emergency Evacuation Procedure

In an emergency situation (fire, bomb threat, explosion, etc.) the following steps should be
followed:

Shut all windows.

Leave lights on.

Wear shoes.

Take towel to cover face in case of fire.

Close doors but leave unlocked.

Walk quickly to nearest exit; do not use the elevator.
Remain calm.

IAwMeBwYHS

Failure to evacuate the premises within a reasonable time, to cooperate with University
personnel, or to prematurely re-enter the building when alarms sound may result in disciplinary
action.

Emergency Poles and Equipment

Emergency poles are located throughout the campus to assist students in the event of an
emergency or to alert Campus Safety of a situation requiring immediate attention. After
activating the emergency pole via the push button, the light will flash, and an announcement will
sound at the location and to the radios carried by University officials on campus. After the
announcement, there will be a few seconds to speak into the microphone on the box to state the
emergency. Personnel will promptly respond to the location of the call. Emergency poles are
located in front of the Administration Building, behind Regina Hall, and in the parking lots of the
Courtyards, Naber Hall, Stayer Center, Townhouses, Cedar Creek, Herr Baker and Smith Fields.

Automated External Defibrillators (AEDs) are located in the Administration Building,
Courtyards, Ben Sadoff Gym, Hornung Student Center, Naber Hall, Regina Hall, Stayer Center,

Lenz Field House, Dr. Richard and Leslie Ridenour Science Center, CY 6, Cedar Creek 779 and
Agnes Center.

Emergency Situations

Students should report emergency matters requiring immediate attention. Depending on the
situation, emergency situation calls should be made to the Residence Hall Director,

DEFO00126

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 11o0f76 Document 43-1
One-Stop, or Campus Services (for plumbing, mechanical, or structural issues), Emergency
situations include serious accidents, illness, serious policy violation, plumbing, or electrical
failure and similar matters. Critical situations should be reported directly io the Fond du Lac 911
emergency line. After a 911 call is made, notify Campus Safety.

Fire Extinguishers

Fire extinguishers are located in all residence facilities and throughout the campus. Setting off or
iampering with alarms when no fire or threat of fire is present, smoke detectors, or fire
extinguishers is strictly prohibited. Federal law states that unnecessary discharge of a fire
extinguisher may result in a $5,000 fine and/or five years in a federal penitentiary.

Fire Safety and Equipment

In the event of a fire or fire drill, it is the individual’s responsibility to leave the building
immediately. All individuals should proceed to the nearest exit and remain at least 50 feet from
the building until the all-clear signal has been given by the fire department or University
personnel. Evacuation plans are located throughout each building. Any individual who refuses to
leave the building for a fire alarm may be fined up to 4500. Tampering with fire safety
equipment is a serious offense, which is subject to legal and disciplinary action.

In the event of a fire, the following steps should be followed:

1, If a fire is sighted or suspected, the nearest alarm should be sounded immediately. If
time permits, call 911 and notify authorities of the exact location of the fire. Everyone
should maintain their own safety at all times.

2. Do not, under any circumstances, use an elevator when a fire has been sighted or
when a fire alarm is sounding.

3. Exit the building quietly and quickly from the nearest hallway or stairwell.

4. If any person is noi accounted for, notify Marian University personnel.

5 Persons may return to the building only after an all-clear signal has been given by
Campus Safety or Fire Department personnel.

6. Persons should familiarize themselves with emergency exits and fire alarm locations.

Tornado Safety

In the case of a tornado warning, all individuals are encouraged to proceed to the designated
“safe place” of the building in which they are present. If at any time the ‘National Weather
Service, state, or local police communications indicates that Marian University is in the path of
an approaching tornado, notification will be sent in addition to the sounding of sirens in the Fond
du Lac community.

All persons should seek immediate shelter from the approaching tornado. The outside siren is the
only existing signal used by Marian University. Consequently, it is very important to listen for

3

DEFO00127

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 12 of 76 Document 43-1
this siren when weather conditions are likely for a tornado. All persons should Jeave a room if it
contains windows or one or more of the walls are an existing outside wall. Individuals should
move to the basement, or lowest floor possible, and stay away from windows. Elevators should
not be used in case of a power failure. Once in a “safe place,” individuals should sit down on the
floor and use their arms to cover their head and face, protecting them from flying objects.

Remember:
. Do not leave the building unless otherwise instructed.
° Seek shelter immediately.
. Do not use elevators.
* Stay clear of large, open areas (i.e. Sadoff Gymnasium floor).
° Stay clear of windows.
. Stay calm and protect the head and face from any flying objects.
’ If there is no time to go to a “safe place,” seek shelter in the present
location (i.c. if ina classroom, go under. a desk).
Vehicle Safety
. Vehicles should be parked in lighted areas and kept locked at all times.
® Valuables should be concealed.
° If a vehicle is not driven on a regular basis, it should be checked and moved
occasionally to avoid making it a target of a break-in.
CHANGE OF ADDRESS

Every student is responsible for notifying the Office of the Registrar of any change of local or
home address and/or telephone number, including cell phone number.

CLASSROOM AND CAMPUS EXPECTATIONS

Students are encouraged to maximize the learning experience offered through Marian University.
Ideal Icarning takes place in environments where trust, mutual respect, and active engagement
are valued and observed by all participants. Students enrolled at Marian University are expected
to conduct themselves in a manner appropriate to a professional setting. Students are expected to
be respectful of the learning environment established by the instructor. No student has the right
to be disruptive, disrespectful, or uncivil in their conduct — including language — in any setting al
Marian University. A student who is deemed to be inappropriate in the classroom may be asked
to leave the class for a session or more or may be administratively withdrawn by University
officials.

DEFO00128

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 13 of 76 Document 43-1
COMPUTER INFORMATION

In order to better serve you, Marian University’s TechHUB, located in the front lobby of the
Administration Building, has the following rules for students with regard to working on your
personal computer. Please read them carefully.

tis your responsibility to keep your computer virus-free and spyware-free. Microsoft
provides Windows Defender as a part of the Windows operating system. For more
information, go to: https://www.microsoft.com/en-us/windows/com prehensive-securily.
For Apple products, users need to go to hitp://www.sophos.conv/en-us/products/free-
tools/sophos-antivirus-for-mac-home-edition.aspx to download the free version.

= It is your responsibility to keep your computer’s software up to date. If you are using
Microsoft software on your computer, visit htips :/isupport.microsoft.com/en-
us/help/12373Awindows-update-fag. Follow the ingirtictions there to have access to these
updates that are important in keeping your Microsoft software running as smoothly and
accurately as possible. If using an Apple product, please visit
http:/Avww.apple.com/supporl in order to ensure that your system is up-to-date. For all
other software, please visit the manufacturers’ website.

» Ifyou have questions or problems with your telephone or voice mail in your on-campus
room, please contact the TechHUB at helpdesk@marianuniversity.edu or (920) 923-
8947.

* The Marian University TechHUB will:

o Connect your computer to the Internet
o Run updates (Antivirus, Adobe, Microsoft)
o Remove viruses and spyware

* The Marian University TecHUB will not:

Repair computers with hardware issues

Upgrade computers

Install hardware on your personal computer

Fix printer issues

 

 

 

0000

Marian University students have access to Microsoft Office 365 for free as long as they are
enrolled at the University. Visit www.office.com and sign in using your Marian University email
address and password. Click the “Install Office” link to download and install the office
applications to your computer. Office is available for both Windows and Apple computers.

Residential Students

Every Residence Hall room can access the interne? via a wired or wireless connection. To use the
wired connection, you will need to bring a network cable to connect to the blue wall jack in the
room,

DEF000129

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 14 of 76 Document 43-1
Commuter Students

Public computers, located in the Hornung Student Center (HSC), Common Grounds within the
Todd Wehr Alumni Center, and the Library are available for you to use while on

campus. Wireless hot spots are located in all common areas and most of the grounds on campus
as well as the library for you to access. Choose Marian for the network and login to the captive
portal with your Marian login and password.

Please note; All computers must be current with software updates and anti-virus software in
order to access the internet.

CONSUMER INFORMATION

Marian University is required to notify students on an annual basis about information that is
important to their education, including Financial Aid. This information can be found on the
Marian University Financial Aid web page al https://www.marianuniversity.edu/about/student-
consumer-information/. Consumer information regarding Financial Aid and the process, student
Rights and Responsibilities, Terms and Conditions of aid offered, policy for returning aid for
sindents who withdraw from classes, criteria for meeting Satisfactory Academic Progress (the
Financial Aid SAP process is different from the Academic process,) information aboui
University personnel and programs, campus crime information, Privacy Act information, athletic
information, and more ean be found here. Student seeking redress or relief for consumer related
complaints can find information on how to submit a complaint at
https:/Awww.marianuniversity.edu/student-consumer-complaint-process/. Studenis may also
submit a complaint via this form https://my.marianunivessit y.edu/forms/Pages/Student-
Complaint-Form.aspx.

ELEVATORS

Elevators are located in the Administration Building, Cardinal Meyer Library, Naber Hall,
Regina Hall, Ridenour Science Center, and Stayer Center.

INSURANCE

The University does not provide any insurance on the person or property of students enrolled at
Marian. Accordingly, every student is expected to have health insurance. Families are advised to
determine if their homeowner’s policy can be adjusted, if necessary, to cover potential losses at
school, while school is in session. In the case of medical problems, the student (or his/her/their
family) will be financially responsible for all services rendered.

DEFO000130

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 15 of 76 Document 43-1
INTERNATIONAL STUDENTS

Student Resources

International students receive support from several offices. The Office of Admission, located on
the 3" Floor of the Stayer Center for Technology & Executive Learning, assists new
international students throughout the admission process. The Office of Registrar located in room
A112 in the Administration Building, serves as the primary contact for enrolled students. The
Registrar, as Marian University’s Designated School Official (DSO), assists students in the
student visa process throughout their time at Marian University. International students are
required to meet with the Registrar's Office at the beginning and end of cach term to ensure
students do not experience any issues with their enrollment or visa status. Academic Advisors
are assigned to international students just as they are to all other students at Marian

University. The student’s academic advisor serves as the primary contact for most academic
related assistance such as course scheduling, program progress, and other academic advising
activities.

Important Reminders

All international students younger than 21 and having fewer than 64 university credits are
required to live on campus. A completed health form, including TB skin test results, is required
and must be on file by August 1 for the fall semester and January 1 for the spring semester.
Additionally, all international students are required to carry health insurance and must supply
proof of health insurance prior to registering for courses.

The tuition, fees, and other charges are due in full before the start of each semester. International
students should submit payments to the Office of Business and Finance in a timely fashion to
avoid jeopardizing their enrollment and visa status.

LIBRARY

As the intellectual center of the University, Cardinal Meyer Library provides resources and
services that support the academic endeavor. Conscious of the expanding world of information,
the library serves as an information center to support, supplement, and enrich the curriculum of
each discipline. Sensitive to personal needs, the library staff serves all members of the University
community.

The Library provides 24/7 access to a variety of electronic resources, including the library
catalog, SabreCat, as well as an exiensive variety of online databases, e-books, and journals.

These resources are available via the library web page: www.marianuniversity.edu/library

Specific Library policies are found on MyMarian at htips:/Avww.marianuniversily.edu/welcome-
to-cardinal-meyer-library/library-policies/

DEFO00131

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 16 of 76 Document 43-1
LOCKERS

Asa convenience to Marian University students, LSC offers 16 storage spaces. (8 lockable and 8
non- lockable units) Students may sign out a locker for a whole semester at a time. This is
offered on a first come first serve basis. Students are requested to respect this space and not
damage the lockers or the combination. Perishable items are not to be siored in the lockers.
Marian University reserves the right to release the storage contract if student does not respect the
unit.

Procedure:

1. Student wanting to sign up for a storage unit, may do so by contacting the Operations
Coordinator of Student Life, Sue Pankratz. by email at
sjpankratz.} 8@marianuniversit y.edu or by phone extension 920-923-7666. Student may
also stop at the One Stop and be directed to Office 02 in the HSC to sign up for usage.
This is a first come first serve basis.

2. Student will need to show student ID and fill out the HSC locker storage contract to be
given the combination.

3. At the ond of the semester on the last day of exams, the student will need to come back to
the HSC Office 02 and inform the Operations Coordinator that items are emptied before
holiday break.

4. Students wanting the locker for second semester may come to HSC Office 02 on the first
day of spring classes and register for a locker for the spring semester,

5. Students wanting the locker over the winter ferms or summer terms may come to HSC
Office 02 two weeks prior to the start of those terms to register for a locker.

LOST AND FOUND

Lost and found items should be reported or turned in to One Stop in the Hornung Student Center.

MAINTENANCE REQUESTS

 

Maintenance requests can be made by residential students by contacting their Resident Assistant
or Hall Director. Other requests can be made through the One Stop in the Hornung Student
Center.

MARIAN UNIVERSITY SEAL

gist The seal of the University contains the motto Sicut Lilium Inter Spinas (from the
(Sp oe \ Latin “As a Lily among Thoms”). A circle of thorns surrounds the center portion of
( a the seal, which features a torch (the symbol of wisdom) emerging from the lily (a
Nal of! / symbol of Mary, the Mother of Jesus). Sr. Vera Naber, first Academic Dean and
Nasco third President of the University, designed the seal in 1937 for the purpose of

authenticating transcripts. A replica of the seal in ceramic tile mosaic, the work of Sisters Pascal
10

DEFO00132

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 17 of 76 Document 43-1
Lowes and Agnessa Ruder, is in the lobby of the Administration Building. Another replica
exists cast in the concrete of the Donna Roggentine Plaza near the flagpoles.

MYMARIAN

General information for the University community is posted on MyMarian. To submit an
announcement or event, contact the Office of Student Involvement, Student Senate, or a student
organization adviser.

ONE-STOP

One-Stop is located in the main hallway of the Hornung Student Center. This area is intended to
serve as a central Jocation to meet the needs of members of the University cooumunity. At One-
Stop, students may obtain their Marian University ID; request forms for various activities;
register a guest; file maintenance requests; ask directions; check out games and game supplies,
pick up packages; check the lost and found; and seck information regarding campus activities.
You can call One-Stop at 920-923-8555 or email at muos@marianuniversity.edu.

PARKING

 

When bringing a vehicle to the Marian campus, all laws imposed by the State of Wisconsin and
the City of Fond du Lac, as well as policies enacted by the University to regulate iraffic and
parking, must be obeyed. Marian University is empowered to enforce these laws and policies and
levy fines for infractions. Marian University reserves the right to have iNegally parked cars
towed at the owner’s expense. Parking policies at Marian University are subject to change at the
discretion of the administration of the University, city ordinance, or state jaw.

very motor vehicle parked in a Marian University parking lot nvust display a current Marian
University vehicle registration permit sticker, The permit sticker must be placed on the lower
right corner of the passenger’s side of the windshield. Students may purchase an amual parking
permit from through the parking portal on the Campus Safety and Security page on

my.marianuniversity.cdu for a cost of $60. This permit is valid only for the academic year in
which it is purchased, Parking permits are non-refundable.

Ifa parking permit is lost or stolen, the student will be required to purchase a new parking permit
lo continue parking on campus. Outdated parking permits must be removed from vehicles each
year. Please note: purchase of a permit does not guarantee parking, availability. Moreover, a
permit and/or on-campus parking privileges may be revoked for continual non-compliance with
policies.

On-campus parking in non-restricted areas of the campus is allowed on a first-come, first-serve
basis. All parking areas, fire lanes, handicapped spaces, and other restricted areas are marked,
These areas should be left open 24 hours a day, seven days a week, Resident students may park
in the fire lane for unloading purposes no longer than 15 minutes and must turn on emergency

i

DEFO00133

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 18 of 76 Document 43-1
flashers. The guest spaces throughout campus are reserved for non-Marian patrons only
(members of the University community are not permitted to park in these spaces). There are
limited spaces available for student parking near the Duplexes and Cedar Creek Apartments.
However, not all residents in the Duplexes and Cedar Creek Apartments are assured parking
spaces in that area. Available Duplex parking lots may only be used by residents of the
respective Duplex. The remaining residents of the Duplexes and Cedar Creek Apartments must
park their vehicle in the Courtyard, Naber Hall, Regina Hall, Stayer Center, or Townhouse
parking lots.

Parking or campus safety personnel will ticket vehicles illegally parked on campus, and city
police may issue city parking tickets for vehicles illegally parked in fire lanes and handicapped
spaces. The University does not have the authority to void city-issued tickets.

Fines for parking violations are as follows:

e No Parking Permit — $20 fine. The first violation will be voided if the student purchases
a parking permit.

e Improper Parking — $25 fine (examples include but are not limited to: parking in the
Stayer Center and Todd Wehr Alumni Center Guest parking area; parking on grass,
sidewalks, or perimeters of parking lots or driveways; taking up two parking spaces;
parking in a no-parking zone, parking in reserved parking spaces).

e Fire Lane/Handicapped Parking — $30 fine.

*Note: Parking violations may be appealed up to seven days after issue. Violations paid within
the seven days will result in an carly pay discount of $5 off violation. Failure to pay within 14
days of a violation will result in an increase of $10. Parking appeal forms are available on the

parking portal. Any unpaid fines will be added to the student’s account.

Marian University assumes no responsibility for the vehicle or protection of any vehicle and its
contents while on campus property.

Guest Parking Permits

Temporary guest parking permits are available at One-Stop. (Marian University students who are
registered for classes are not classified as guests.) Guests are encouraged to obtain temporary
permits that allow parking in all general parking areas of the campus. Temporary guest permits

are limited to three days. Students enrolled at Marian University are limited to two (2) temporary
permits per semester.

Parking for Trailers, U-Hauls, etc.
Vehicles transporting trailer beds, U-Hauls, etc., are required to park in the Stayer Center parking

lot along the perimeter in order to not disrupt the flow of traffic. No other parking lots on campus
are large enough to accommodate these needs.

12

DEFO00134

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 19 of 76 Document 43-1
Snow Removal

In the case of heavy snow during the winter, Campus Services will plow campus parking lots and
clear sidewalks as quickly as possible. Notices will be sent to the University community to

vacate specific lots. Failure to remove a vehicle during the notification period will result in the
ticketing and/or towing of the vehicle at the owner’s expense.

Visitor Parking

Visitors may park in the designated parking spaces in the Stayer Center or Regina Hall and the
Business Office parking lots.

Winter Parking Ordinance for the City of Fond du Lac

It is the responsibility of each student to become familiar with the parking laws of the City of
Fond du Lac. From November 15 until March 15, the Fond du Lac Police Department will
enforce the winter parking ordinance daily from 8:00 p.m. until 8:00 a.m. The ordinance is based
on a commonly used odd~even concept. On even calendar days, students may only park on the
even address side of the street (i.e. the south side of Division St.). On odd calendar days, parking
js allowed only on the odd side (i.¢. the north side of Division St.).

SAMMY THE SABRE MASCOT

Sammy the Sabre is a representative of Marian University and shall not interfere with any
athletic competition or scheduled event. Additionally, students shall not engage in conduct with
Sammy the Sabre that does not represent the University in a positive manner. Physical actions
such ag sitting on the mascot’s lap or picking up the mascot are not tolerated and those in
violation will be subject to Office of Student Community Standard action.

SCHOOL COLORS

Marian University’s school colors are blue and white. Students are encouraged to dress in those
colors during sporting events to demonstrate school pride.

WEATHER RELATED EMERGENCIES

In case of a snow emergency or other hazardous weather, students will be notified by the
Connected communication system which alert them through text messaging, email, and
occasionally through voice mail. If you need more information, call One-Stop or visit MyMarian
for class cancellation details.

13

DEFO00135

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 20 of 76 Document 43-1
VOTING

Wisconsin election laws state that anyone living in the state 28 consecutive days prior to an
election can register to vote the day of the election. Please verify Wisconsin voting policies and
procedures at: gab.wi.gov/elections-voting/voters/registration-voting.

14

DEFOO0136

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 21 of 76 Document 43-1
Important Regulations and University
Policies

NON-DISCRIMINATION STATEMENT

Marian University admits students of any race, color, creed, age, sexual orientation, national or
ethnic origin, or disability to all the rights, privileges, programs, and activities generally
accorded and made available to students ai the University. Marian University does not
discriminate in the administration of its educational policies, scholarships or loans, and other
school-administered programs. Marian University is an Equal Opportunity Employer. Marian
University’s entire Title IX policy may be accessed on MyMarian at
https://my.marianuniversity.cdu/engagement/SRR/Pages/Title-LX.aspx.

REHABILITATION ACT OF 1973 AND AMERICANS WITH
DISABILITIES ACT OF 1990

Marian University does not discriminate on the basis of disability in its educational programs or
employment practices. Whercver possible, reasonable accommodations will be made to ensure
that the University environment and academic programs are accessible to the greatest extent
possible to all students with disabilities. For complaints or concerns related to the Non-
Discrimination Policy, and/or the Statements related to the Rehabilitation Act of 1973 or the
Americans With Disabilities Act of 1990, please contact the Office of Mission and Student
Engagement.

TITLE IX

As a Catholic institution, Marian University is rooted in respect for the inherent dignity of each
person. The University fosters a campus community that is inclusive of persons of diverse
backgrounds and faiths and does not tolerate discrimination in any form by any University
employee or member of the student body. The following policies and procedures reflect this
commitment as well as the University’s ongoing compliance with applicable federal and state
Jaws and regulations. It is your responsibility as a member of the Marian University Community
to review and abide by these policies and procedures.

it is the policy of the University to provide an educational. employment, and business
environment free of all forms of Sex Discrimination. The sexual harassment of University
students, faculty, and staff by non-University employees and guests doing business or providing
services on campus (e.g., contractors and vendors) also is prohibited by this policy. This policy
applies io all University students, faculty, and staff, 10 other members of the Marian University
Community, and to contractors, consultants, and vendors doing business or providing services to
the University.

15

DEFO00137

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 22 of 76 Document 43-1
Marian University is committed to investigating all possible violations of this policy about which
the school knows regardless of whether a complaint alleging a violation of this policy has been
filed and regardless of where the conduct at issue occurred. The University’s ability to
investigate in a particular situation, or the extent of the investigation in any given situation, may
be affected by any number of factors, including whether the complainant is willing to file a
complaint or to consent to an investigation, the location where the alleged conduct occurred, the
timeliness of the complaint and the University’s access to information relevant to the alleged or
suspected violation of this policy. The University is nonctheless committed to investigating all
alleged and suspected violations of this policy to the fullest extent possible under the
circumstances.

Marian University’s entire Title IX policy may be accessed on MyMarian at
https://my.marjanuniversity edu/engagement/SRR/Paves/Title-1X.aspx.

JEANNE CLERY DISCLOSURE OF CAMPUS SECURITY
POLICY AND CAMPUS CRIME STATISTICS ACT AND
ANNUAL FIRE SAFETY REPORTS FOR MARIAN UNIVERSITY

Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statisties Act, as a par!
of the Higher Education Act of 1965, is a federal law that requires colleges and universities to
disclose ceriain timely and annual information about fire safety, campus crime, and security
policies. All public and private institutions of posisecondary education participating in federal
student aid programs are subject to it.

The full report and relevant policies can be accessed at
https://my.marianuniversity.edu/engagement/SRR/Pages/Clery.aspx

FERPA FOR POSTSECONDARY INSTITUTIONS

The Family Educational Rights and Privacy Act (FERPA) affords students certain rights with
respect to their education records. These rights include:

. The right to inspect and review the student’s education records within 45 days of the
day the University receives a request for access. Students should submit to the
registrar, dean, head of the academic department, or other appropriate official written
requests that identify the record(s) they wish to inspect. The University official will
make arrangements for access and notify the student of the time and place where the
records may be inspected. If the records are not maintained by the University official
to whom the request was submitted, that official shall advise the student of the correct
official to whom the request should be addressed.

° Students have the right to formally request the amendment of the student’s education
records that the student believes to be inaccurate or misleading. They should writc the
University official responsible for the record, clearly identify the part of the record

they want changed and specify why it is inaccurate or misleading. If the University
16

DEFO00138

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 23 of 76 Document 43-1
decides not to amend the record as requested by the student, the University will notify
the student of this decision and advise the student of his/her right to a hearing
regarding the request for amendment. Additional information regarding the hearing
procedures will be provided 1o the student when notified of the right to a hearing.

° The right to consent to disclosures of personally identifiable information contained in
the student’s education records, except to the extent that FERPA authorizes disclosure
without consent. One exception, which permits disclosure without consent, is
disclosure to school officials with legitimate educational interests. A school official is
a person employed by the U niversity in an administrative, supervisory, dicademic or
research, or support staff position (including law enforcement personnel and health
staff); a person or company with whom the University has contracted (such as an
attorney, auditor, collection agent, or official of the National Student Clearinghouse);
4 member of the Board of Trustees; a student serving on an official University
committee, such as a disciplinary or grievance committee; or a person assisting
another school official in performing his/her tasks. A school official has a legitimate
educational interest if the official needs to review an education record in order to
fulfill his/her professional responsibility.

17

DEFO00139

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 24 of 76 Document 43-1
Student Code of Conduct

Section 1: Marian University Guiding Principles and Mission

Marian University as a Catholic University

Marian University is a Catholic institution that is rooted in the gospel of Jesus Christ and
influenced by the Church's 21st ecumenical council, Vatican 1] (1962-1965). As such, Marian
University promotes a spirit of dialogue, questioning, and unity within and outside of classroom
learning. The morals and values of the Roman Catholic tradition are upheld in all facets of
University life.

Mission Statement

Marian University is a Catholic applied liberal arts community that welcomes diverse spiritual
traditions. Sponsored by the Congregation of Sisters of St. Agnes, Marian University engages
students in the education of the whole person. We embrace justice and compassion and transform
lives for professional service and leadership in the global community.

Human Dignity Statement

Marian University was founded on the principles of the Judeo-Christian tradition. At the very
center of this tradition is the affirmation of the value and sacred dignity of the human person.
This principle is the cornerstone of the Marian University community.

The Marian community strives to uphold the dignity of every person and to confront challenges
to that dignity. The University docs not tolerate inappropriate use of power or authority by its
members, nor does the University condone any other violation of human dignity. Marian

University addresses violations of human dignity through the codes and processes listed in this
handbook.

These behavioral codes, as listed in this handbook, govern the conduct of members of the

University community. Rules emphasizing the importance of human dignity and practices that
promote appropriate respect for individuality and basic human rights are intended to encourage

the Marian University community to incorporate such values into interactions with all persons,
whether members of the Marian community or the larger society.

Core Values of Marian University
« Community: Respecting our diversity as individuals, we encourage, challenge, and
nurture one another, joining together to accomplish our shared mission and vision.

18

DEFO00140

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 25 of 76 Document 43-1
« Learning: We engage in a collaborative lifelong process of seeking truth and
appropriating knowledge and values to transform the individual, our communities, and
the world.

e Service: Through active service and ministry, we support one another and seek to meet
the needs of the larger community.

» Social Justice: We work to create individual and societal change which supports the
value, dignity, and opportunity of every person.

* Spiritual Traditions: Valuing Marian's Catholic religious heritage, we respect each
individual's freedom to explore a diversity of spiritual beliefs.

19

DEFOO0141

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 26 of 76 Document 43-1
Section 2: How and when the rules apply

Authority

The Dean of Students is vested with the authority over student conduct by the President. The
Dean of Students appoints the Director of Student Community Standards and the Director of
Residence Life to oversee and manage the educational administrative student conduct review
processes. The Dean of Students or his/her designee may appoint administrative conduct review
officers as deemed necessary to efficiently and effectively supervise the student conduct process.

The Vice President of Student Engagement/Title 1X Coordinator (or designee) will assume
responsibility for the investigation of an allegation of misconduct of conduct review officer(s) to
determine if the complaint has merit.

Scope of Authority

Students at Marian University are provided a copy of the Student Code of Conduct annually in
the form of a link on the University website. Hard copies are available upon request from the
Office of Student Community Standards, located in the Office of Student Life (HSC Office 03).
Students are responsible for having read and abiding by the provisions of the Code of Student
Conduct.

The Code of Student Conduct and the student conduct process apply to the conduct of individual
students, both undergraduate and graduate, including distance and satellite campus learners and
all university-affiliated student organizations. For the purposes of student conduct, Marian
considers an individual to be a student when an offer of admission has been extended and
thereafter as long as the student has a continuing educational interest in Marian.

The University retains conduct jurisdiction over students who choose to take a leave of absence,
withdraw, or have graduated for any misconduct that occurred prior to the leave, withdrawal, or
graduation. If sanctioned, a hold may be placed on the student's ability to re-enroll and/or obtain
official transcripts and/or graduate and all sanctions must be satisfied prior to re-enrollment
eligibility. In the event of serious misconduct committed while still enrolled but reported after
the accused student has graduated, the University may invoke these procedures, and should the
former student be found responsible, the University may revoke that student's degree.

The Code of Student Conduct applies to behaviors that take place on the campus, at University-
sponsored events, and may also apply off-campus when the Dean of Students or designee
determines that the off-campus conduct affects a substantial University interest!. A substantial
University interest is defined to include:

« Any situation where it appears that the student's conduct may present a danger or threat to
the health or safety of him/herself or others; and/or

20

DEFO00142

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 27 of 76 Document 43-1
e Any situation that significantly impinges upon the rights, property or achievements of
self or others or significantly breaches the peace and/or causes social disorder; and/or

e Any situation that is detrimental to the educational mission and/or interests of the
University;

The Code of Student Conduct may be applied to behavior conducted online, via email, or another
electronic medium. Students should also be aware that online postings such as blogs, web
postings, chats and social networking sites are in the public sphere and are not private. These
postings can subject a student to allegations of conduct violations if evidence of policy violations
is posted online. The University does not regularly search for this information but may take
action if and when such information is brought to the attention of University officials. However,
most online speech by students not involving Marian networks or technology will be protected as
free expression and not subject to this Code, with two notable exceptions:

« A true threat, defined as "a threat a reasonable person would interpret as a serious
expression of intent to inflict bodily harm upon specific individuals";

* Speech posted online about the University or its community members that causes a
significant on-campus disruption.

The Code of Student Conduct applies to guests of community members whose hosts may be held
accountable for the misconduct of their guests. The Code may also be applied to resident non-
students, campers, and high school bridge/extension/partner/dual-credit and continuing education
programs by contractual agreements. Visitors to and guests of University may seek resolution of
violations of the Code of Student Conduct committed against them by members of Marian
community.

There is no time limit on reporting violations of the Code of Student Conduct, however, the
longer someone waits to report an offense, the harder it becomes for Marian officials to obtain
information and witness statements and make determinations regarding alleged violations.

Though anonymous complaints are permitted, doing so may limit the University's ability to
investigate and respond to a complaint. Those who are aware of misconduct are encouraged to
report it as quickly as possible to the Office of Student Life and/or to Campus Safety and
Security. A responding student facing an alleged violation of the Code of Student Conduct is not
permitted to withdraw from Marian University until all allegations are resolved’.

Marian email is the university's primary means of communication with students. Students are
responsible for all communication delivered to their Marian email address.

| Adapted, with gratitude, from Penn State University.

2 Many students are simply electing to withdraw once notified that they are facing an accusation. Withdrawal, like

admission, requires an administrative action. A student can request a withdrawal for any number of reasons, which can then be
administratively approved or denied. In this approach, a request would be denied until the conduct complaint is resolved ifa
complaint is pending at the time of the withdrawal request. Yes, a student may effectively withdraw themselves by dropping out,
but must go through the process to change their status officially. This approach resolves the challenge of proceeding with the
conduct process after a student withdraws themselves, because technically, an institution cannot sanction a non-student (which is

21

DEFOO0143

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 28 of 76 Document 43-1
what a student is after they withdraw). Once the process is complete, if the student is sanctioned, the student must complete the
sanctions before becoming eligible to re-enroll, ifat all. A hold on withdrawal can be placed accordingly until then.

Violations of the Law

Alleged violations of federal, state, and local laws may be investigated and addressed under
the Code of Student Conduct. When an offense occurs over which the University has
jurisdiction, the Marian conduct process will usually go forward notwithstanding any criminal
complaint that may arise from the same incident.

The University reserves the right to exercise its authority of interim action upon notification that
a student is facing criminal investigation and/or complaint (additional grounds for interim
suspension are outlined in Section 5).

Students accused of crimes may request to take a leave from the University until the criminal
charges are resolved. In such situations, Marian's procedure for voluntary leaves of absence is
subject to the following conditions:

» The responding student must comply with all campus investigative efforts that will not
prejudice their defense in the criminal trial; and

» The responding student must comply with all interim actions and/or restrictions imposed
during the leave of absence; and

e The responding student must agree that, in order to be reinstated to active student status,
they must first be subject to, and fully cooperate with, the campus conduct process and
must comply with all sanctions that are imposed.

22

DEF000144

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 29 of 76 Document 43-1
Section 3: The Ruies

Civility Values and Behavioral Expectations

Marian considers the behavior described in the following sub-sections as inappropriate for the
University community and in opposition to the core values set forth in this document. These
expectations and rules apply to all students, whether undergraduate, graduate, doctoral, or
distance or satellite learners. The University encourages community members to report to Marian
officials all incidents that involve the following actions. Any student found to have committed or
to have attempted to commit the following misconduct is subject to the sanctions outlined in
Section 7: Conduct Procedures.

Integrity Codes

Abuse of Conduct Process. Abuse or interference with, or failure to comply in, University
processes including actions or behaviors including, but not limited to:

1, Harassment (verbal or physical) and/or intimidation of a member of a campus conduct
body prior to, during, and/or following a campus conduct proceeding;

2. Attempting to discourage an individual's proper participation in, or use of, the campus
conduct system;

3. Influencing, or attempting to influence, another person to commit an abuse of the campus
conduct system.

Collusion. Action or inaction with another or others to violate the Code of Student Conduct.

Election Tampering. Tampering with the election of any Marian recognized student
organization (minor election code violations are addressed by the Student Senate).

Failure to Comply. Failure to comply with the reasonable directives of University officials or
law enforcement officers during the performance of their duties and/or failure to identify oneself
to these persons when requested to do so.

1. Failure to comply with the sanction(s) imposed by the campus conduct system;

2. Failure to provide, destroying or concealing information during an investigation of an
alleged policy violation;

3. Falsification, distortion, or misrepresentation of information.

Falsification. Knowingly furnishing or possessing false, falsified or forged materials,
documents, accounts, records, identification or financial instruments.

Financial Responsibilities. Faiture to promptly meet financial responsibilities to the institution,

including, but not limited to; knowingly passing a worthless check or money order in payment to
the institution or to an official of the institution acting in an official capacity.

23

DEFOOO145

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 30 of 76 Document 43-1
Gambling. Gambling as prohibited by the laws of the State of Wisconsin. Gambling may
include raffles, lotteries, sports pools and online betting activities.

Ineligible Pledging or Association. Pledging or associating with a student organization without
having met eligibility requirements established by the University.

IT and Acceptable Use. Violating the University Acceptable Use and Computing Policy, found
online:

at: https://my.marianuniversity.edu/marianpolicymanual/Documents/Information“20Technology/
nformation%20Technology%20Acceptable%20Use%20Policy.pdf

Stolen Property. Knowingly taking or maintaining possession of stolen property.

Taking of Property. Intentional and unauthorized taking of University property or the personal
property of another, including goods, services and other valuables.

Trademark. Unauthorized use (including misuse) of Marian or organizational names and
images.

Trust. Violations of positions of trust within the community.

Unauthorized Access. Unauthorized access to any Marian building (i.e. keys, cards, etc.) or
unauthorized possession, duplication or use of means of access to any Marian building or failing
to timely report a lost Marian University identification card or key.

Community Safety Codes

Alcohol. Use, possession, or distribution of alcoholic beverages or paraphernalia except as
expressly permitted by law and the University's Alcohol Policy.

1. Individuals prohibited from the consumption or possession of alcohol, as defined
by Wisconsin law, cannot consume or possess alcohol while at Marian University
or University-sponsored events. This restriction also applies to the individuals’
guests, regardless of age, as it pertains to the presence of alcohol in the residence
facilities;

2. Individuals who are under the age of 21 in the presence of alcohol will be
considered in violation of the Marian University Alcohol Policy, which may
include a violation of the Bystanding Policy;

3. Individuals, parents, and/or members of organizations who are 21 or older must
refrain from sharing, giving, purchasing, serving, or encouraging the consumption
of alcohol by anyone less than 21 years of age. Students or employees who violate
this policy will be subject to the University's disciplinary proceedings and/or civil
proceedings, Please be advised, parents or legal guardians who provide alcohol to
students on campus are doing so without the permission of the institution and are

24

DEFO00146

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 31 of 76 Document 43-1
therefore violating the law. Further, the student accepting the alcohol is not
exempt from the alcohol policy and any consequences of violating it;

4. Individuals wha provide alcohol or participate in functions where alcoho! is
served are responsible for the safety and welfare of their University peers and/or
guests who are consuming alcohol:

5. Social events where alcohol is served must be served by a contracted, professional
bartender;

6. Inappropriate behavior resulting from the consumption of alcohol (i.e. public
intoxication) will result in disciplinary action against the students and/or
organization;

7. Creating, offering, or engaging in dri nking games or other behaviors designed for
the purpose of rapid and/or excessive consumption of alcohol is prohibited. At no
time should activitics that encourage excessive drinking or lead to the
endangerment of the individuals take place in the residence facilities or on
University property:

8. Kegs or similar containers of alcoho! (ineluding beer bongs, coolers, Rubbermaid
containers, and other large volume containers) are not permitted on campus at any
time unless approved by the Dean of Students;

9, Bars or any bar-type structures are not permitted in any residence facility.

10. Open containers of alcohol (including, but not limited to: bottle, can, cup. case, or
box) in publicly shared areas (the grounds, hallways, study lounges, classrooms,
etc.) are strictly prohibited.

Animals. Animals, with the exception of animals that provide assislance (€.g. seeing-eye dogs),
and comfort animals as outlined in the Residenec Life contractual policies, are not permitted on
campus except as permitted by law.

Damage and Destruction. Intentional, reckless and/or unauthorized damage to or destruction
of Marian property or the personal property of another.

Disruptive Behavior. Substantial disruption of University operations including obstruction of
teaching, research, administration, other University activities, and/or other authorized non-
University activities which occur on campus.

False Imprisonment: The detaining of a person without the person’s consent and/or against the
person’s will to leave is prohibited. Therefore, false imprisonment can apply to any act in which
a person intentionally restricts another person’s freedom to move or to leave without consent,
This can occur on or off campus, in a building, on the streets, in a vehicle, or any other place, in
which a person is restrained, against their will, from moving, whether physically, by threat, or
intimidation. This can also include but is not limited to, removing that person's means of Jeaving
(e.g. taking and/or holding someone’s keys, wallet, phone, or other means ihat would provide
that individual with the means to leave the vicinity).

25

DEF000147

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 32 of 76 Document 43-1
Note: This policy applies to restricting a person from leaving a resident hall room and/or failing
to leave a resident’s room when requested to do so. However, this policy does not apply to
authorized personnel acting within the scope of their responsibilities (e.g. Campus Safety
Officers, Resident Hall Staff).

Fire Safety. Violation of local, state, federal or campus fire policies including, but not limited
to:

1. Intentionally or recklessly causing a fire which damages University or personal property
or which causes injury;

2. Failure to evacuate a University-controlled building during a fire alarm;

Improper use of University fire safety equipment; or

4. Tampering with or improperly engaging a fire alarm or fire detection/contro! equipment
while on University property. Such action may result in a local fine in addition to
University sanctions.

Ww

Harm to Persons. Intentionally or recklessly causing physical harm or endangering the health
or safety of any person.

Health and Safety. Creation of health and/or safety hazards (dangerous pranks, hanging out of
or climbing from/on/in windows, balconies, roofs, etc.)

egal Drugs. Use, possession or distribution of illegal drugs and other controlled substances or
drug paraphernalia except as expressly permitted by law and the University’s Drug Policy.

1. The illegal possession of drugs or identified paraphernalia, in accordance with state and
federal laws, is strictly prohibited;

2. University personnel descriptions of a student whose self or clothing carries a distinct
odor of a drug (i.e. marijuana) may be considered evidence

3. Violations of this policy will be reported 10 law enforcement officials and/or be handled
through the Student Conduct Process; and

4. Prescription Medications. Abuse, misuse, sale, or distribution of prescription or over-the-
counter medications is prohibited. Any prescription drug not found in its original
container with the individual's name is strictly prohibited.

Rioting. Causing, inciting or partici pating in any disturbance that presents a clear and present
danger to self or others, causes physical harm to others, or damage and/or destruction of
property.

Tobacco or Vapor Use. Smoking or tobacco use or use of vaping devices in any area of
campus other than on perimeter sidewalks is prohibited.

Unauthorized Entry. Misuse of access privileges lo University premises or unauthorized entry

to or use of buildings, including trespassing, propping or unauthorized use of alarmed doors for
entry into or exit from a University building.

26

DEFO00148

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 33 of 76 Document 43-1
Weapons. Possession, use, or distribution of explosives (including fireworks and ammunition),
guns (including air, BB, paintball, facsimile weapons and pellet guns), or other weapons or
dangerous objects such as arrows, axes, machetes, nun chucks, throwing stars, or knives with a
blade of longer than 5 inches, is prohibited on campus unless it falls within the category. of a
weapon in a vehicle parked on University properly. In those cases, the weapon must remain in
the locked trunk of a vehicle while in the parking lot of the campus.

Wheeled Devices. Skateboards, roller blades, roller skates, bicycles and similar wheeled
devices are not permitted inside University buildings, including residence halls. Additionally,
skateboards and other wheeled items may not be ridden on railings, curbs, benches, or any such
fixtures that may be damaged by these activities, and individuals may be liable for damage to
University property caused by these activities.

inclusivity and Human Dignity Codes
Bystanding.

Complicity with or failure of any student to appropriately address known or obvious violations of
the Code of Student Conduct or law. Complicity with or failure of any organized group to
appropriately address known or obvious violations of the Code of Student Conduct or law by its
members.

Bullying and Cyberbullying. Bullying and cyberbullying are repeated and/or severe aggressive
behaviors that intimidate or intentionally harm or control another person physically or
emotionally and are not protected by freedom of expression.

Discrimination. Any act or failure to act that is based upon an individual or group's actual or
perceived status (sex, gender, race, color, age, creed, national or ethnic origin, physical or menial
disability, veteran status, pregnancy status, religion, or sexual orientation, or other protected
status) that is sufficiently scvere that it limits or denies the ability to participate in or benefit from
the University's educational program or activities.

Harassment. Any unwelcome conduct based on actual or perceived status including: sex,
gender, race, color, age, creed, national or ethnic origin, physical or mental disability, veteran
status, pregnancy status, religion, sexual orientation or other protected status. Any unwelcome
conduct should be reported to campus officials, who will act to remedy and resolve reported

incidents on behalf of the victim and community. See also Sexual Harassment described in
Sexual Misconduct below.

e Hostile Environment: Sanctions can and will be imposed for the creation of a
hostile environment only when harassment is sufficiently severe, pervasive (or
persistent) and objectively offensive that it unreagonably interferes with, limits or
denies the ability to participate in or benefit from Marian’s educational or
employment program or activities.

27

DEFOO0149

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 34 of 76 Document 43-1
Hazing. Defined as an act that endangers the mental or physical health or safety of a student, or
that destroys or removes public or private property, for the purpose of initiation, admission into,
affiliation with, or as a condition for continued membership in a group or organization.
Participation or cooperation by the person(s) being hazed does not excuse the violation. Failing
to intervene to prevent and/or failing to discourage and/or failing to report those acts may also
violate this policy.

Public Exposure. Includes deliberately and publicly exposing one’s intimate body parts, public
urination, defecation, and public sex acts.

Relaliatory Discrimination or Harassmeni. Any intentional, adverse action taken by a
responding individual or allied third party, absent legitimate nondiscriminatory purposes, against
a participant or supporter of a participant in a civil rights grievance proceeding or other protected
activity under this Code.

Relationship Violence. Violence or abuse by a person in an intimate or dating relationship with
another.

Domestic Violence

Includes asserted violent behavior committed by the victim's current or former spouse, current or
former cohabitant, person similarly situated under domestic or family violence law, or anyone
else protected under domestic or family violence law.

Dating Violence

Violence (physical, verbal, and/or emotional) committed by a person who is or has been in a
social relationship of a romantic or intimate nature with the victim. Whether there was such
relationship will be gauged by its length, type, and frequency of interaction

Sexual Misconduct. Marian University upholds the Roman Catholic teaching on human
sexuality and bchavior, as well as the Human Dignity Statement, as outlined in this Student Code
of Conduct. Therefore, all acts of sexual misconduct — including forced intercourse or other
unwanted contact — are strictly prohibited. Marian University affirms the definitions of
discrimination and retaliation as outlined by Title IX of the Higher Education Act of 1965, as
amended and the protections against violence as defined by the Campus Sexual Violence
Elimination (SaVE) Act of 2013. Please also refer to the Amnesty Policy (detailed on page 17 of
this handbook) when considering reporting an act of Sexual Misconduct.

Definitions of acts of sexual misconduct:

Marian University uses the following definitions of sexual misconduct: Non-Consensual Sexual
Contact and Non-Consensual Sexual Intercourse and Sexual Exploitation. Consent is obtained
through verbal assent from both parties prior to engaging in any sexual behaviors defined below.

28

DEFOO00150

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 35 of 76 Document 43-1
Non-Consensual Sexual Contact is:

e Any intentional sexual touching

However slight;

With any object;

By one person upon another person;
That is without consent and/or by force.

oo 90 0

Sexual contact is defined as intentional actual or attempted bodily contact with the breasts,
buttock, groin, mouth, or genitals, or touching another with any of these body parts, or making

another touch you or themselves with or on any of these body parts or any other intentional
bodily contact of a sexual manner.

Non-Consensual Sexual Attempted or Actual Intercourse is:

e Any sexual intercourse

However slight;

With any object;

By one person upon another person;
That is without consent and/or by force.

9 00 0

Sexual Intercourse is defined as vaginal penetration by a penis, object, tongue or finger, anal
penetration by a penis, object, tongue, or finger, and oral copulation (mouth to genital contact or
genital to mouth contact), no matter how slight the penetration or contact.

Sexual Exploitation:

Occurs when a person takes non-consensual or abusive sexual advantage of another for his/her
own advantage or benefit, or to benefit or advantage anyone other than the one being exploited
(and that behavior does not otherwise constitute one of other sexual misconduct

offenses.) Examples include, but are not limited to:

¢ Invasion of sexual privacy;

e Prostituting another person,

« Non-consensual recording or broadcast of sexual activity;

¢ Going beyond the boundaries of consent (such as letting someone hide in the closet to
watch you having consensual sex);

e Engaging in voyeurism,

« Knowingly exposing another to an STD or HIV; and

e Exposing one's genitals in non-consensual circumstances; inducing another to expose
their genitals.

29

DEFOO0151

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 36 of 76 Document 43-1
Sexual Harassment

Sexual harassment is unwelcome, sexual or gender-based verbal, written or physical conduct that
is:

* sufficiently severe, or persistent or pervasive and,

«has the effect of unreasonably interfering with, denying or limiting employment
opportunities or the ability to participate in or benefit from the university’s educational,
social, athletic, and/or residential programs, and is based on real or reasonably perceived
power differentials (quid pro quo), and/or the creation of a hostile environment or
retaliation.

Stalking. Stalking is engaging in a course of conduct composed of a serics of 2 or more separate
non-continuous acts directed at a specific person that would cause a reasonable person to fear for
his or her safety or the safety of others and suffer emotional distress.

Threatening Behaviors:

1. Threat, Written or verbal conduct that causes a reasonable expectation of injury to
the health or safety of any person or damage to any property.

2. Intimidation. Implied threats or acts that cause a reasonable fear of harm in
another.

Other Codes

Arrest. Failure of any student to accurately report an off-campus arrest by any law enforcement
agency for any crime (including non-custodial or field arrests) to the Office of Student Life
within seventy-two (72) hours of release.

Sales and Solicitation. Any outside individual or group soliciting, canvassing, or
disseminating literature or wishing to use the University as a public forum must receive advance
written permission from a duly authorized ageni of the University. Duly authorized agents are
the determined by a Vice President or President of the University. Any violation of public order
by the guest(s) will result in withdrawal of the invitation and/or removal of the guest(s).

Sales Events. Officially recognized organizations, departments, and offices, and enrolled
students may sponsor sales events by completing the Facilities Reservation Form. Vendors may
not sell on campus without organization sponsorship and without giving a portion of their sales
to the sponsoring organization or individual, Sales are limited to two (2) business days.
Organizations or individual students that wish to spansor a sales event beyond this time limit
must submit a formal request to the Office of Student Life prior to the sales activity date.

Students and groups are expected to comply with all state and federal laws regarding sales,
solicitation, and health and safety codes.

30

DEFOO0152

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 37 of 76 Document 43-1
Food Sales. Any food or beverage sales must comply. with the contracted agreement with
Sodexo Food Services and the Food Handling and Sanitation guidelines as specified by the Food
and Drug Administration. To ensure the health and safety of the Marian University community
during food sales, it is essential that the following guidelines be adhered to:

Obtain permission to hold the food sale from the Sodexo Executive Chef;

Wash hands with soap and water before preparing, handling, or selling food;

Wash hands immediately after the use of restroom facilities;

Use clean plastic gloves at all times when preparing, handling, or serving food;

Change plastic gloves frequently. Each group is responsible for providing plastic gloves

for its food sale;

A minimum of two people is required — money handlers should only handle money;

food handlers should only handle food. Do not mix these jobs;

7. Use serving utensils to avoid direct contact with food;

Only those free from illness should be preparing, handling, or serving food:

9. Ensure the serving area is clean at al] times during the sale, It is the responsibility of the
group conducting the food sale to clean up the area when the food sale has concluded;
and

10. Food may not be prepared on site that may pose either a serious health or safety concern;

Restricted appliances are at the discretion of the University and include, but are not

limited to: deep fryers, open griddles, hot plates, or chafing dishes that are heated with an

open flame. Any non-restricted appliances used must be in good working order (i.e.

without frayed cords) and must be requested from Campus Services on the Facilities

Reservation Form.

WRwWNE

on

oe

When serving hot, precooked meat products, extreme care must be taken to ensure that the
product is maintained at the correct temperature.

Please contact the Director of Student Involvement to reserve facilities or spaces for sales (
Other Policies
e Violating other published Marian policies or rules, including all Residence Hall policies;
« Violations of law (see Section 2); and

e Evidence of violation of local, state or federal laws, when substantiated through the
University's conduct process.

Section 4: The Conduct Review Process

Students involved in the conduct review process may be nervous, seared, confused, or
intimidated. That is understandable, but not the goal of the process. The goal is to provide an
educational response to behavior that is in violation of how we expect Marian University
students to behave. The following gives a general overview of how the conduct review
processes work, but it should be noted that not all situations are of the same severity or

31

DEFO00153

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 38 of 76 Document 43-1
complexity. Thus, these processes are flexible, and are not exactly the same in every situation,
though consistency in similar situations is a priority.

In general, there are six steps to the conduct review process. However, as mentioned above,
there are times that warrant flexing the process or moving more quickly through a step. For
example, if a student’s conduct warrants immediate interim action (described in Section 6), the

process may move quickly through or completely bypass the preliminary investigation step.

32

DEFOOO15S4

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 39 of 76 Document 43-1
|

l

ea |

Sk) t)) NonnicCanon:

Steyr S355 Oi Wiolanons 2 aia ou) tee
+b / 9 ie i a ae td be i

‘ ‘. - ve = ait
ee a a a

— se ete le

« When and howa responsible university employee becomes aware of the
incident.

NF eh Nas ok sec neat gl shen ata Natl ire eae be ES Sr |
® The university determines a course of action to best respond immediately to
the discovery of the incident. If the incident is clear and requires no
additional inquiry, this step is by-passed to move directly to notification
stage.

ep 2: Preliminary inquiry”

 

e . onap - i : ( ii

» The stage where reporting and responding parties are notified of the
charges and administrative conferences are held to explain the process to
both parties separately. Both parties may have advocates or a support
person present during this stage and throughout the process. A responding
student who does not dispute the report may accept responsibility for a
code violation and the process will move directly to deliberation.

Step |; InVestiealion .

gc il es =

e This is the formal process of interviewing all involved and examining
evidence. {t also includes all parties reviewing their statements as compiled
by the investigation and the reporting and responding students reviewing
all of the statements and evidence prior to deliberation.

a

Step >: Deliperauon |

° Investigators will review all the evidence and statements given and make a
recommendation of a finding. The Dean of Students or Title Ix Coordinator
will inform the parties of the outcome.

Sele) €y Ve) e) a=} |

e Either the complainant or the respondent may appeal the finding and/or
any sanctions issued. The appeal is heard by an independent appeals board
comprised of faculty and staff members. The appeal board will review the
appeal narrative, the findings and investigation report, and any response to
the appeal made by investigators or the Title IX Coordinator. Decisions
made by the appeal board are final.

33

DEFOO0155

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 40 of 76 Document 43-1
¢ When and how a responsible university employee
becomes aware of the incident.

Step 1: Awareness of Violation

Awareness of Violation is when a responsible university employee becomes aware of a code
violation. There are several possible manners in which the university may become aware, such
as an incident report from a resident assistant or security officer, a police report, a self-report
from a student, or through anonymous or complaint form filings. Additionally, administrators
may act on notice of a potential violation whether a formal allegation is made or nol. All
allegations can be submitted by a victim or a third party and should be submitted as soon as
possible after the offending event occurs. The University has the right to pursue an allegation or
notice of misconduct on its own behalf and to serve as convener of the subsequent campus
conduct process.

Any member of the University community, contractor, visitor, or guest may allege a code
violation(s) by any other student, Complaints against employces, contractors, visitors, or guests
may be managed through Human Resources, Business and Finance, or the Dean of Students
office(s), dependent on the context of the reported code violation.

University as the Convener

The University is the convener of every action under this code. This means the university
convenes all parties involved in the incident to determine how best to proceed. Within that
action, there are several roles. The responding student is the person who is alleged to have
violated the Code. The reporting party bringing the complaint may be a student, employee,
visitor, or guest. There may be witnesses, who may offer information regarding the allegation.
There is an investigator(s) whose role is to present the allegations and share the evidence that the
University has obtained regarding the allegations.

It may be useful here to further define some of the roles:

| Responding party | This is the student or person who has been alleged to have been
or student involved with violating the Student Code of Conduct. This
document most often refers to this person as the “responding
student.” However, it should be understood that this person may
| | be a guest, employee, or contractor insome cases.
Reporting party or | This is a student or person who asserts the responding student |
| student has violated the Student Code of Conduct, This person may be _|

34

 

DEFOO0156

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 41 of 76 Document 43-1
 

Confidential
Individuals

Responsible
employee

 

Conduct Review
Administrator

 

| The common definition used for determining a responsible

| asserting to be the victim of a crime or harmed by the

responding student. This document most often refers to this
person as the “reporting student.” However, it should be
understood this party may be a student, university employee,
visitor, guest, or contractor in some cases. —
These are employees who will maintain confidentiality under the
professional license or professional ethics necessary for
performing their employed role at the University and are not
compelled to report discussions with a victim of sexual
misconduct policy to Title IX Staff. At Marian University,
Confidential Individuals are:

 

 

* Office of Counseling Services professional counselors;
* Director of Health Services;
¢ Director of Campus Ministry.

employee is any employee: who has the authority to take action
to redress sexual violence; who has been given the duty of
reporting incidents of sexual violence or any other misconduct
by students to the Title 1X coordinator or other appropriate
schoo! designee; or whom a student could reasonably believe has
this authority or duty. At Marian University this includes all
faculty, administrators, staff, and student employees, aside from
those above defined as confidential individuals.

 

Employees (faculty, staff, and student employees) are considered |
mandatory reporters of sexual misconduct. This includes those

who hold a professional license, but who are not employed by
Marian University to counsel, provide health services, or provide
pastoral or ministry care. A mandatory reporter must report all
allegations of sexual misconduct to a member of the Title IX
Coordinator team, whether you are the victim of sexual
misconduct or you become aware of sexual misconduct by
others. Title IX Coordinators are identified on the Marian
University Website. Depending upon the nature of the
misconduct, a Title IX Coordinator may be required by state law
to report the behavior to Human Resources or to the Fond du
Lac Police Department. Failure to report sexual misconduct in a
timely fashion may result in disciplinary action, up to and
including termination of employment.
This is an employee who manages discover, preliminary and,
notification step functions in cases where suspension, expulsion,
or probation are NOT likely to be university responses.

| Additionally, this person may manage part of the deliberation |

35

 

 

 

 

 

 

DEFO00157

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 42 of 76 Document 43-1
step if the responding student admits and accepts responsibility

for violating the Student Code of Conduct. =

This is the university employee who manages investigations

when the responding student denies responsibility for violating

the Student Code of Conduct. In cases where suspension,

expulsion, or probation are likely university responses, there are

| often two investigators assigned. ___|
An advocate is any ONE person who any person in the conduct

review process would like to have present with him or her

throughout any part of the process. While this person may be an

attorney, the role does not have the same powers of attorney.

The university does train faculty and staff members to act as

_ advocates and can help any student who seeks an advocate to

find one. See Advocacy for Conduct Review Processes in

Section 5 below.

 

 

Investigator

 

 

Advocate

 

 

 

36

DEFOO01538

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 43 of 76 Document 43-1
“Step 2: Preliminary Investigation 4

ee ie

e The university determines a course of action to best
respond immediately to the discovery of the incident.
If the incident is clear and requires no additional
inquiry, this step is by-passed to move directly to
notification stage.

 

Step 2: Preliminary Investigation

The Director of Student Community Standards reviews the initial report which may be a formal
incident report, or any notes taken from a self-report to another university responsible employee.
The reviewer determines if a code violation is actually described in the report and if so, assigns
code violation charges to the incident. The reviewer may also determine if all students named in
the report are substantively involved or if their presence at the time of the incident is irrelevant
and therefore they are not notified and are removed from the investigation. This decision may be
reversed as more information becomes available or known. If the university believes it is
necessary to do so, interim measures may be enacted for the safety and security of all involved
(see definitions below).

The preliminary investigation will ordinarily be concluded within one week of the date the report
was received by the Director of Student Community Standards. In cases of where the University
Policy of the Marian University Non-Discrimination has allegedly been violated, the case will be
referred to the Vice President for Student Engagement/Title [X Coordinator. The Coordinator
reviews the information in the report and determines if the description provided is a Title Ix
case. If not, the Title IX Coordinator or designee may refer the case back to the Office of
Student Community Standards or to an office better suited to manage the report. The Vice
President for Student Engagement/Title IX Coordinator may determine the conduct described by
the reporting party violates the Marian University Non-Discrimination Policy and assign
investigators, See the Marian University Non-Discrimination Policy for details on how such
reports are investigated and determined.

Additionally, at this time, the reviewer may determine that the case involves amnesty (see below)
for one or more students involved in the reported incident.

A reporting party may choose to not divulge a name of an alleged responding party. In these
instances, Marian University will inform the reporting party that they are limited in available
responses, other than to provide assistance to the reporting party and to relieve adverse
conditions in any environmental/climate that may be reported as present.

37

DEFO00159

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 44 of 76 Document 43-1
A reporting party may also choose to inform Marian University of the identity of a responding
party but decline to pursue a formal investigation process. In these instances, Marian University
will inform the reporting party that they are limited in available responses, other than to speak to
the named responding party(ies) and provide education to him/her/them. Marian University will
also provide assistance to the reporting party and to relieve adverse conditions in any
environmental/climate that may be reported as present.

While Marian University will, to the extent possible, honor the preferences of the reporting
party, there may be instances in which a formal investigation is necessary notwithstanding the
reporting student’s wishes to the contrary.

A reporting student may also choose to engage in a formal investigation process. This will begin
the notification stage of the process (see Notification below).

If applicable, the reporting party will be advised of their rights to file a criminal complaint. If
he/she/they choose to do so, the university will assist in the facilitation of this. If applicable, the
reporting party will also be advised of medical options for self-care and for evidence collection.
These actions may occur during the Awareness stage but will be repeated at this stage. Further,
at any point during the investigation, if applicable, Marian University will assist in the
facilitation of making a report to the police.

Amnesty

For Victims

The University provides amnesty to victims who may be hesitant to report to University officials
because they fear they themselves may be accused of minor policy violations, such as underage
drinking, at the time of the incident. Educational options will be explored, but no conduct
proceedings or conduct record will result.

For Those Who Offer Assistance

To encourage students to offer help and assistance to others, Marian pursues a policy of amnesty
for minor violations when students offer help to others in need. At the discretion of the Dean of
Students or Director of Student Community Standards, amnesty may also be extended on a case-
by-case basis to the person offering assistance. Educational options will be explored, but no
conduct proceedings or conduct record will result.

For Those Who Report Serious Violations

Students who are engaged in minor violations but who choose to bring related serious violations

by others to the attention of the University are offered amnesty for their minor violations.
Educational options will be explored, but no conduct proceedings or record will result.

38

DEFO00160

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 45 of 76 Document 43-1
Abuse of amnesty requests can result in a decision by the Dean of Students not to extend
amnesty to the same person repeatedly.

Safe Harbor

The University has a Safe Harbor rule for students. The University believes that students who
have a drug and/or addiction problem deserve help. if any University student brings their own
use, addiction, or dependency to the attention of University officials outside the threat of drug
tests or conduct sanctions and seeks assistance, a conduct complaint will not be pursued, A
written action plan may be used to track cooperation with the Safe Harbor program by the
student, Failure to follow the action plan will nullify the Safe Harbor protection and campus
conduct processes will be initiated.

Gatekeeping

No complaint will be pursued through the conduct review process unless there is reasonable
cause to believe a code has been violaicd, Reasonable cause is defincd as some credible
information that supports the allegation that a code has been violated, even if that information is
merely a credible witness or a reporting person's statement, A complaint wholly unsupported by

any credible information will not be pursued, The Dean of Students or his/her designee
determines if credible information standards have been met.

39

DEFO00161

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 46 of 76 Document 43-1
(SSeS) Sil fe

¢ The stage where reporting and responding parties are
notified of the charges and administrative conferences
are held to explain the process to both parties
separately. Both parties may have advocates ora
support person present during this stage and
throughout the process. A responding student who
does not dispute the report may accept responsibilty
for a code violation and the process will move directly
to deliberation.

 

Step 3: Notification

All students determined to be involved are notified of the alleged code violation and a meeting is
scheduled with each individually to discuss their rights and responsibilities and the conduct
review process.

In order to proceed with a formal investigation where there are two student parties, the reporting
student must provide in writing:

e The name of the alleged policy violator, if known.
« A description, with reasonable specificity, of the incident(s) of alleged violation
e Including the date(s) and place(s) of such incident(s)

It must be in the reporter’s own words and may not be authored by others, including family
members, advisors, or attorneys.

Attached to this complaint should be a list of any sources of information that the reporting party
believes may be relevant to the investigation. However, the filing of a complaint should not be

delayed if such sources of information are unknown or unavailable.

This time and date of receipt of this report will be noted by the Director of Community Student
Standards.

When a complaint is brought by a third-party on behalf of a potential reporting party, the
investigators will endeavor to meet with the person identified as the potential reporting party
both to gather information and to discuss his/her/their interest in participating in an investigation.

40

DEF000162

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 47 of 76 Document 43-1
If the university believes it is necessary to do so, interim measures may be enacted for the safety
and security of all involved (see definitions below).

Students are expected to respond within two (2) business days to the administrator managing the
process. Failure to respond to this notification and to participate in the conduct review process
may resull in an interim action (such as student account holds or temporary suspension) applied
to a student until s/he engages with the process.

Notice of a Formal Conduct Review Process

Once the Director of Student Community Standards determines if there is a code violation,
notice will be given to the student(s) involved. Notice will be in writing and may be delivered
by one or more of the following methods: in person by the Director of Student Community
Standards or a Campus Safety and Security officer; mailed to the local or permanent address of
the student as indicated in official University records; or emailed to the student's University-
issued email account. Once mailed, emailed and/or received in-person, such notice will be
presumptively delivered. The letter of notice will:

1. Include the alleged violation and notification of where to locate the Code of Student
Conduct and University procedures for resolution of the complaint;

2. Include the name of the conduct review process administrator assigned to the review, If
they believe this administrator may have a conflict of interest they are to include their
objection to this officer (sec the subsection, Recusal or Change of an Investigator or
Review Official below) managing the process in their response to the complaint (see
next); and;

‘The responding party will have one week from the time of notification in which to submit a
written response to these allegations. It must be in their own words and may not be authored by
others, including family members, advisors, or attorneys. It should include a statement of
acceptance or denial of responsibility for violating the Code of Conduct. It should also include a
list of all sources of information (for example, witnesses, correspondence, records) that the
responding party believes may be relevant to the investigation

This time and date of receipt of this responding report will be noted by the Director of Student
Community Standards.

If the responding student(s) accepts responsibility for the code violation(s), the Director of
Student Community Standards will assign the student to meet with a Conduct Review
Administrator. This administrator will discuss responses with the student and determine the best
course of action from the list of sanctions included in Step 5, If the responding student(s) denies
responsibility, the Director of Community Standards acts as investigator and begins the
investigation step of the process. V iolations of the Marian University Non-Discrimination
Policy will be referred to the Title DX Coordinator and investigators will be named according the
procedures in that policy.

Ay

DEFOO00163

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 48 of 76 Document 43-1
Recusal or Change of an Investigator or Review Official

An administrator or faculty member serving as a conduct review administrator, an investigator,
or an appeal agent may ask to recuse themselves from any conduct review process on the basis of
actual or perceived bias. The administrator, panelist, or investigator will not be asked to serve in
a capacity in which they feel they would not be able to render a professional and ethical review

of the student’s conduct review case. The staff or faculty member filling this role wall be asked
to disclose any conflicts of interest they have with the student(s) involved in the conduct review
process. If any are found, the Dean of Students will scek a new trained faculty or staff member
to fill the role.

The student(s) will be notified of cach person filling any official role in the conduct review
process. Notice will be in writing and may be delivered by one or more of the following
methods: in person by the Director of Student Community Standards or a Campus Safety and
Security officer; mailed to the local or permanent address of the student as indicated in official
University records; or emailed to the student's University-issued email account. Once mailed,
emailed and/or received in-person, such notice will be presumptively delivered. The student may
request, in writing through United State or Campus post or university email, thal a different
review administrator, investigator, or appeals panelist be selected to manage the process when
sfhe/they feel the person assigned cannot render a professional and ethical decision because of a
conflict of interest. The student requesting the recusal must present evidence of a substantive
conflict of interest. Substantive means that the conflict of interest would have an actual effect on
the outcome of the review. They must submit their request for a new administrator or faculty in
any role within two (2) days of being notified of administrator, investigator, or panelist.

Examples ofa substantive conflict of interest would include but are not limited to: being in a
verifiable therapeutic, spiritual counseling, and/or healthcare provision role with the student:
current or past role as an instructor with authority over grading and academic progression;
financial relationships outside of the university's interests, or familial ties. Examples of recusal
requests that do not meet a substantive concern are, but not limited to: potential future conflicts,
previous review process interactions with ap administrator where there is no evidence of bias or
bad faith; and social identity (vace, religion, sex, gender) difference claims.

The Dean of Students will make the determination as to the validity of any challenge or need for
recusal. This decision will be reviewed by the Vice President of Student Engagement/Title IX
Coordinator.

In the event of a recusal from any role, the Dean of Students and/or the Vice President of Student
Engagement/Title LX Coordinator will select a new trained administrator to fill that role. The
student will be notified of the change and will be permitted to challenge the selection again
following the same process.

Additionally, due to circumstances other than a conflict of interest, a change of investigator or
official may be necessary. The parties will be notified the same as is detailed above.

42

DEFO00164

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 49 of 76 Document 43-1
Should a student assert that the Vice President of Student Engagement/Title LX Coordinator may
have a substantive conflict of interest. The student or the Vice President of Student
Engagement/Title LX Coordinator may recuse hin/her/their self and the case will be managed by
an executive administrator named by the President of the University.

43

DEFOOO165

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 50 of 76 Document 43-1
REET

a i 2! NS

  

© This is the formal process of interviewing all involved
and examining evidence. It also includes all parties
reviewing their statements as compiled by the
investigation and the reporting and responding
students reviewing all of the statements and evidence
prior to deliberation.

Step 4: Investigation

If a responding party agrees that s/he/they violated a code of conduct, there is no reason to
continue an investigation and the investigators will move to the sanctioning part of the
deliberation step.

Investigations are most often, but not always, conducted when a student denies responsibility for
a code violation. When a student agrees that s/he violated a code of conducl, there is no reason
to continue an investigation and the conduct review administrator will move to the sanctioning
part of the deliberation step.

In most instances where an investigation is required, the Director of Student Community
Standards will conduct it. However, in complex situations where multiple allegations or
conflicting reports have been submitted, the Dean of Students or Vice President of Student
Engagement/Title [IX Coordinator may assign multiple investigators to manage the conduct
process. Requests to have new investigators assigned must be made within two (2) business days
and nust be in writing either through United States or campus post or through university email.
See recisal or change of investigators and officials above.

After both the reporting party and responding party have had the opportunily to requesi new
investigators or there aré no objections to investigators, then investigator(s) will take the
following steps,

1. Initiate, if deemed necessary, interim measures on behalf of any reporting person beyond
what may have already been implemented;

2. Commence a thorough, reliable, and impartial investigation by developing a sirategic
investigation plan, including a witness list, evidence list, intended timeframe, and order
of interviews for all witnesses and the reporting and responding students;

3. Interview all relevant witnesses and the responding student(s), summiarize the
information they are able to share and have each sign the summary to authenticate its
accuracy;

44

DEFO00166

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 51of76 Document 43-1
4. Obtain all documentary evidence and information that is available;
5, Obtain all physical evidence that is available.

Investigations should be managed and concluded with all due haste and should not exceed more
than 90 days unless extenuating circumstances are present. The Title IX Coordinator-504/ADA
Compliance Officer will determine if extenuating circumstances exist.

The following sub-sections describe the investigation process in greater detail. Except in a
complaint involving failure to comply with the summons of the Dean of Students (or designee),
no student may be found to have violated the Code of Student Conduct solely as a result of the
student's failure to appear at a conduct review process.

In the interest of fundamental faimess, the process requires the university to adhere to the
following:

1. The name and title of the investigator(s) will be shared with the reporting (if there is one)
and responding parties. Either party may request a recusal as outlined in section 3 above.

2. The reporting (and if applicable, responding) party(ies) will be encouraged to have an
advocate through the process. The Director of Student Community Standards or the Title
IX Coordinator-504/ADA Compliance Officer will work with either party to find one
should either desire assistance. The parties have the right to ONE advocate of their own
choosing, including attorneys. Typically, advocates are members of the campus
community, but the parties may select whomever they wish to serve as their advocate.
‘The advocate may not make a presentation or represent the party bringing the complaint
or responding student during the investigation or conduct review process. He/she/they
may confer quietly with his/herMheir student, exchange notes, clarify procedural
questions with the investigator( s), and suggest questions to their student.

3. Notice of the time, date, and location of the investigation interviews will be in writing
and may be delivered by one or more of the following methods: in person by the assigned
investigators or Campus Security Officer; mailed to the local or permanent address of the
student as indicated in official University records; or emailed to the student's University-
issued email account. Once mailed, emailed and/or received in-person, such notice will
be presumptively delivered.

4, The responding student will be notified that if s/he/they fails to cngage with the process,
the Director of Student Community Standards may initiate a complaint against the
student for failure to comply with the directives of a Marian official and give notice of
this violation. Unless the student responds to this notice within two (2) business days by
answering the original notice, a conduct review process may be scheduled and held on
the student's behalf. As a result, the student may be administratively withdrawn from
attending classes or a disciplinary hold may be placed on their University account,
making them ineligible to register for courses or Marian housing until such time as the
student responds to the initial complaint.

5. The investigators will ensure that the investigation materials, which include all evidence,
both parties’ statements, and witnesses” statements, and any other available written

45

DEFOO0167

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 52 of 76 Document 43-1
documentation is shared with the responding and the reporting party (if applicable) for
their review prior to entering the deliberation phase of the process.

6. Both parties have the right to question or challenge the reports of any statements or
evidence presented. ‘The investigators will present the questions or challenges 10 the
provider of the statement or evidence. The responses will be shared with cither the
reporting or responding parties. They may again question or challenge the response.
Spurious, unsubstantial, or retaliatory questions or challenges will be disregarded and not
put to any party. Any party may challenge a determination that a question or challenge
is spurious, unsubstantial, or retaliatory. The Dean of Students or the Title [IX
Coordinator-504/ADA Compliance Officer will review the challenge. Decisions made
by the Dean or the Coordinator are final.

7. Pertinent records, exhibits, and written statements may be accepted as information for
consideration by the investigator(s). Formal rules of evidence are not observed. The
Dean of Students or Title IX Coordinator-504/ADA Compliance Officer may limit the
number of character witnesses interviewed or character statements submitted.

8. Recordings will be made of all proceedings, with the interviewee’s permission. Those
recordings will be transcribed. In cases where the interviewee declines to be recorded,
notes will be taken and then will be reviewed and validated as accurate by the
interviewee. Deliberations will not be recorded. All records are the property of the
University and maintained according to the University's record retention policy.

9, Reporting and responding parties will be notified when the invesligation stage is
complete.

46

DEFOO0168

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 53 of 76 Document 43-1
Step 5: Deliberation”

i —

e Investigators will review all the evidence and
statements given and make a recommendation of a
finding. The Dean of Students or Title IX Coordinator
will inform the parties of the outcome.

Step 5: Deliberation

Deliberation is the stage where evidence is reviewed to determine if the responding student(s)
violated a code(s) of conduct, issues sanction(s) if applicable, or both. Students who accepted
responsibility immediately for violating a code of conduct will have sanctions determined by the
Conduct Review Adininistrator within ten (10) business days of their initial meeting. Students
who denied responsibility for violating a code(s) of conduct have determinations made about
their responsibility and potential sanctions by the investigator(s) assigned to the conduct review
process within ten (10) business days of the investigation’s conclusion. The investigator(s) will
conclude their part of the process by writing an investigation report.

Standard of Evidence

The procedures will use the preponderance of evidence standard (i.e. it is more likely than not
that a code violation occurred).

Findings

The investigation report is composed after all interviews have been conducted, statements and
evidence have been made available for challenge and if applicable, questioned and challenged,
and statements authenticated by all parties. The investigator(s) deliberate and determine whether
the responding party has violated the Code of Conduct using the standard of evidence described
above.

All investigators must agree on a finding prior to submitting the report. Once a finding is
determined, if the responding student is found to be responsible for a code violation, the
investigator will determine an appropriate sanction(s). The investigator report will include
information detailing the finding, the information cited in support of the finding, and any
information excluded from its consideration and why. This report shovid conclude with any
sanctions. This report must be submitted to the Dean of Students or Vice President of Student
Engagement/Title LX Coordinator within five (5) working days after the conclusion of the
investigation.

47

DEFO00169

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 54 of 76 Document 43-1
If the student is found in violation(s), sanctions will be determined by the investigator(s) who
will include sanctions if applicable in a notification letter. The investigator will also share the
status of the investigation and the findings to the reporting student if there is one. Notification of
findings and sanctions will be made in writing and may be delivered by one or more of the
following methods: in person by the Director of Student Community Standards or Campus
Safety Officer, mailed to the local or permanent address of the student as indicated in official
University records; or emailed to the student's University-issued email account. Once mailed,
emailed and/or received in-person, such notice will be presumptively delivered. The notification
of findings will include the evidence that all parties submitted and was considered in the
investigation. In cases of sexual misconduct and other crimes of violence, notice of the oulcome
will be delivered to all parties simultancously, meaning without substantial delay between the
notifications to each.

Once the responding student (and in cases where there is a reporting student) receives the
investigation report, the either student may:

1. accept the findings and sanctions if applicable;
2. accept the findings and sanctions in part and reject them in part;
3. or may reject all findings and/or sanctions.

If the responding or reporting student rejects in full or in part any finding or sanction, either
student may appeal the decision following the appeal processes described below.

Notification of Outcomes

The outcome of a conduct review process is part of the education record of the responding
student and is protected from release under the Federal Education Rights and Privacy Act
(FERPA), except under certain conditions. As allowed by FERPA, when a student is accused of
a policy violation that would constitute a "crime of violence" or forcible or non-forcible sex
offense, the University will inform the alleged victim/party bringing the complaint in writing of
the final results of a conduct review process regardless of whether the University concludes that
a violation was committed, Such release of information may only include the alleged
student's/responding student's name, the violation committed, and the sanctions assigned (if
applicable). ln cases of sexual misconduct and other offenses covered by Title IX, only, the
rationale for the outcome will also be shared with all parties to the complaint in addition to the
finding and sanction(s).

In cases where the University determines through the student conduct process that a student
violated a policy that would constitute a "crime of violence" or non-forcible sex offense, the
University may also release the above information publicly and/or to any third party. FERPA
defines “crimes of violence" to include:

1, Arson

2, Assault offenses (includes stalking)
3. Burglary

48

DEFO00170

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 55 of 76 Document 43-1
4
5
6
7.
8
9
]

. Criminal Homicide—manslaughter by negligence
_ Criminal Homicide—murder and non-negligent manslaughter
. Destruction/damage/vandalism of property

Kidnapping/abduction

. Robbery

Forcible sex offences

0. Non-forcible sex offences

Conduct Sanctions

One or more of following sanctions may be imposed upon any student for any single violation of
the Code of Student Conduct:

1.

10.

11.

Warning: An official written notice that the student has violated University policies
and/or rules and that more severe conduct action will result should the student be
involved in other violations while the student is enrolled at Marian.

Restitution: Compensation for damage caused to the University or any person's property.
This could also include situations such as failure to return a reserved space to proper
condition — labor costs and expenses. This is not a fine but, rather, a repayment for labor
costs and/or the value of property destroyed, damaged, consumed, or stolen.
Community/University Service Requirements: For a student or organization to complete
a specific supervised University service.

Loss of Privileges: The student will be denied specified privileges for a designated period
of time.

Confiscation of Prohibited Property: Items whose presence is in violation of University
policy will be confiscated and will become the property of Marian University. Prohibited
items may be returned to the owner at the discretion of the Dean of Students.

Behavioral Requirement: This includes required activities including, but not limited to,
seeking academic counseling or substance abuse screening, writing a letter of apology,
etc.

Educational Program: Requirement to attend, present and/or participate in a program
related to the violation. It may also be a requirement to sponsor or assist with a program
for others on campus to aid them in learning about a specific topic or issue related to the
violation for which the student or organization was found responsible. Audience may be
restricted.

Restriction of Visitation Privileges: May be imposed on a resident or non-resident
student. The parameters of the restriction will be specified.

University Housing Probation: Official notice that, should further violations of Residence
Life or University policies occur during a specified probationary period, the student may
immediately be removed from Marian housing. Regular probationary meetings may also
be imposed.

University Housing Reassignment: Reassignment to another Marian housing facility.
Residential Life personnel wil] decide on the reassignment detaiis.

University Housing Suspension: Removal from Marian housing for a specified period of
time after which the student is eligible to return. Conditions for re-admission to Marian

49

DEFOOO0171

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 56 of 76 Document 43-1
housing may be specified. Under this sanction, a student is required to vacate Marian
housing within 24 hours of notification of the action. though this deadline may be
extended upon application to, and at the discretion of, the Director of Residence Life.
This sanction may be enforced with a trespass action if deemed neccssary. Prior to
reapplication for Marian housing, the student must gain permission from the Director of
Residence Life (or designee). This sanction may include restrictions on visitation to
specified buildings or al] Marian housing during the suspension.

12. University Housing Expulsion: The student's privilege to live in, or visit, any Marian
housing structure is revoked indefinitely. This sanction may be enforced with a trespass
action if deemed necessary.

13. Probation: The student is put on official notice that, should further violations of
University policies occur during a specified probationary period, the student may face
suspension or expulsion. Regular probationary meetings may also be imposed.

14. Eligibility Restriction: The siudent is deemed “not in good standing" with the University
for a specified period of time, Specific limitations or exceptions may be granted by the
Dean of Students and terms of this conduct sanction may include, but are not limited to,
the following:

a) Incligibility to hold any office in any student organization recognized by Marian
or hold an elected or appointed office at the University; or

b) Ineligibility to represent the University to anyone outside the Marian community
in any way including: participating in the study abroad program, attending
conferences, or representing Marian at an official function, event or
intercollegiate competition as a player, manager or student coach, etc.

15. Suspension: Separation from Marian University for a specified minimum period of time,
after which the student is eligible to return. Eligibility may be contingent upon
satisfaction of specific conditions noted at the time of suspension. The student is required
to vacate the campus within 24 hours of notification of the action, though this deadline
may be extended upon application to, and at the discretion of, the Dean of Students.
During the suspension period, the student is banned from university property, functions,
events and activities without prior written approval from the Dean of Students. This
sanction may be enforced with a trespass action as necessary.

16. Expulsion: Permanent separation from Marian University. The student is banned from
university property and the student's presence at any University-sponsored activity or
event is prohibited. This action may be enforced with a trespass action as necessary.

17. Other Sanctions: Additional or alternate sanctions may be created and designed as
deemed appropriate to the offense with the approval of the Dean of Students or designee.

The following sanctions may be imposed upon groups or organizations found to have violated
the Code of Student Conduct:

1. One or more of the sanctions listed above, specifically a) through i), and n), and o);

2. Deactivation, de-recognition, loss of all privileges (including status as a University
registered group/organization), for a specified period of time.

50

DEFOO0172

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 57 of 76 Document 43-1
See the section on Group Violations for more information.

51

DEFOO0173

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 58 of 76 Document 43-1
S15 Ob a 9 22) oie dies lam,

e Either the reporting or the responding student may
appeal the finding and/or any sanctions issued. The
appeal is determined by an appeals officer. The
officer will review the appeal narrative, the findings
and investigation report. The officer may deny the
appeal, refer the investigation back to the original
investigators to correct any procedural error, assign
new investigators to continue the case and correct
bias or procedural errors, or amend the
response(s)/sanction(s). Decisions made by the
appeal official are final.

 

Step 6: Appeals and Appeal Processes

Decisions by the investigator(s) are considered final and binding unless the responding student
(or reporting student when applicable) appeals based on one of three rationales described below.
Appeals are reviewed by the Dean of Students or Vice President of Student Engagement/Title IX
Coordinator for merit. If the case made fits the criteria, the Dean of Students or Vice President
of Student Engagement/Title IX Coordinator may send the case back to the investigator to
review again, assign a new investigator to review or re-open the case, or convene appeals panel
to review the case.

Appeals must be filed in writing using the Appeals Form provided to the responding and, if
applicable, reporting student. The form and written appeal must be submitted to the Dean of
Students within two (2) business days of the notice of the findings and sanctions barring exigent
circumstances. Any exceptions are made at the discretion of the Dean of Students and, when
appropriate, the Vice President of Student Engagement/Title LX Coordinator. The Dean of
Students will share the appeal by one party with the other party when appropriate under
procedure or law (e.g., if the responding student appeals, the appeal is shared with the reporting
party, who may also wish to file a response, request an appeal on the same grounds or different
grounds).

52

DEF000174

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 59 of 76 Document 43-1
Grounds for Appeal Requests
Appeals requests are limited to the following grounds:

« A procedural error occurred that si gnificantly impacted the outcome of the investigation
(e.g. substantiated bias, material deviation from established procedures, ete.);

» To consider new evidence, unavailable during the investigation, that could substantially
impact the original finding or sanction. A summary of this new evidence and its potential
impact must be included; and

« The sanctions imposed are substantially outside the parameters or guidelines set by
Marian University for this type of offense or the cumulative conduct record of the
responding student.

The Dean of Students will act as appeal officer. If the Dean is recused or a change is necessary,
the Vice President for Student Engagement or designee will act as the appeal officer.

If the appeal is not timely or substantively eligible, the original finding and sanction will stand,
and the decision is final. If the appeal has standing, the Dean of Students determines an outcome.
This may be to send it back for reinvestigation by the original investigator, assign a new
investigator, or to change the sanction.

On reconsideration, the original or new investigator(s) may affirm or change the findings and/or
sanctions of the original findings or sanction according to the permissible grounds. Procedural
errors should be corrected, new evidence should be considered, and sanctions should be
proportionate to the severity of the violation and the student's cumulative conduct record.

All decisions of the appeal officer are to be made within two (2) days of submission to the panel
and are final.

Notification of appeal decisions will be made in writing and may be delivered by one or more of
the following methods: in person by the Director of Student Community Standards or Campus
Safety Officer, mailed to the local or permanent address of the student as indicated in official
University records; or emailed to the stydent’s University-issued email account. Once mailed,
emailed and/or received in-person, such notice will be presumptively delivered.

If applicable, notice of the outcome wil! be delivered to all parties simultaneously, meaning
without substantial delay between the notifications to each. For example, if the reporting party
appealed a decision, the responding party would be notified in the sarne manner of the outcome.

53

DEFOO00175

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 60 of 76 Document 43-1
Section 5: Additional Information

Advocacy for Conduct Review Processes and Investigations

An advocate is any ONE person who any person in the conduct review process would like to
have present with him or her throughout any part of the process. While this person may be an
attorney, the role does not have the same powers of attorney. The university does train faculty
and staff members to act as advocates and can help any student who seeks an advocate to find
one.

The advocate may not make a presentation or represent the party bringing the complaint or
responding student during the investigation or conduct review process. They may confer quietly
with their student, exchange notes, clarify procedural questions with the investigator(s), and
suggest questions to their student.

The university trains faculty and staff members to act as advocates and can help any student who
seeks an advocate to find one.

Conduct Records

Al} conduct records are maintained by Marian University for seven (7) years from the time of
their creation except those that result in separation (suspension or expulsion, including from
housing) and those that fall under Title 1X, which are maintained indefinitely.

Conflict Resolution Options

The Dean of Students has discretion to refer a complaint for mediation or other forms of
appropriate conflict resolution, All parties must agree to conflict resolution and to be bound by
the decision with no review/appeal. Any unsuccessful conflict resolution can be forwarded for
formal review processes; however, at no time will complaints of physical sexual misconduct or
violence be mediated as the sole institutional response. The Dean of Students may also suggest
that complaints that do not involve a violation of the Code of Student Conduct be referred for
mediation or other appropriate conflict resolution.

Failure to Complete Conduct Sanctions

All students, as members of the Marian community, are expected to comply with conduct
sanctions within the timeframe specified in the findings notification letter. Failure to follow
through on conduct sanctions by the date specified, whether by refusal, neglect or any other
reason, may result in additional sanctions and/or suspension from the University. In such
situations, resident students will be required to vacate Marian housing, within 24 hours of
notification by the Dean of Students, though this deadline may be extended upon application to,
and at the discretion of, the Director of Residence Life and/or the Dean of Students. A

54

DEFO00176

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 61o0f76 Document 43-1
suspension will only be lifted when compliance with conduct sanctions is satisfactorily achieved.
This determination will be made by the Dean of Students.

Group Violations

A student group or organization and its officers and membership may be held colléctively and
individually responsible when violations of this code by the organization or its member(s):

e Take place at organization-sponsored or co-sponsored events, whether sponsorship is
formal or tacit;

+ Have received the consent or encouragement of the organization or of the organization's
leaders or officers; or

« Were known or should have been known to the membership or its officers.

Conduct review processes for student groups or organizations follow the same general student
conduct procedures. In any such action, individual determinations as to responsibility will be
made and sanctions may be assigned collectively and individually and will be proportionate to
the involvement of each individual and the organization.

interim Action

Under the Code of Student Conduct, the Dean of Students or designee may impose restrictions
and/or separate a student from the community pending the scheduling of a campus conduct
review on alleged violation(s) of the Code of Student Conduct when a student represents a threat
of serious harm to others, is facing allegations of serious criminal activity, to preserve the
integrity of an investigation, to preserve University property and/or to prevent disruption of, or
interference with, the normal operations of the University. Interim actions can include separation
from the institution or restrictions on participation in the community for no more than ten (10)
business days pending the scheduling of a campus conduct review process on alleged violation(s)
of the Code of Student Conduct. A student who receives an interim suspension may request a
meeting with the Dean of Students or designee to demonstrate why an interim suspension is not
merited.

Temporary suspension may be imposed until a conduct review can be held, typically within two
weeks. Within that time, the suspended student may request an immediate meeting from the
Dean of Students to show cause why the interim suspension or other action should be lifted. This
procedure may resolve the allegation or may determine if the interim suspension or other action
should be continued. Regardless of the outcome of this meeting, the University may still proceed
with the scheduling of a campus conduct review process. The interim suspension or other action
may be continued if a danger to the community is posed and the University may be delayed or
prevented from conducting its own investigation and resolving the allegation by the timing and
outcome of the criminal process. In such cases, Marian will only delay its processes until such
time as it can conduct an internal investigation or obtain sufficient information independently or
from law enforcement upon which to proceed. This delay will be no longer than two weeks from

55

DEFOO0177

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 62 of 76 Document 43-1
notice of the incident unless the university has information presented from a directly involved
party that provides cause for continuing the interim suspension or other action.

During an interim suspension, a student may be denied access to Marian housing and/or the
University campus/facilities/events. As determined appropriate by the Dean of Students, this
restriction may include classes and/or all other Marian activities or privileges for which the
student might otherwise be eligible. At the discretion of the Dean of Students and with the
approval of, and in collaboration with, the appropriate Dean(s), alternative coursework options
may be pursued to ensure as minimal an impact as possible on the responding student.

interpretation and Revision

The Dean of Students will develop procedural rules for the administration of conduct review
processes that are consistent with provisions of the Code of Student Conduct. Substantial
changes from these rules will, generally, only be made as necessary and will include reasonable
advance notice to the parties involved, either by posting online and/or in the form of written
communication. The Dean of Students may vary procedures with notice upon determining that
changes to law or regulation require policy or procedural alterations not reflected in this Code.
The Dean of Students may make minor modifications to procedure that do not significantly
jeopardize the fairness owed to any party. Any question of interpretation of the Code of Student
Conduct will be referred to the Vice President of Student Engagement/Title [x Coordinator,
whose interpretation is final. The Code of Student Conduct will be updated annually under the
direction of the Dean of Students with a comprehensive revision process being conducted every
three (3) years.

Parental Notification

The University reserves the right to notify the parents/guardians of dependent students regarding
any conduct situation, particularly alcohol and other drug violations. Marian may also notify
parenis/guardians of non-dependent students who are under the age of 2! of alcohol and/or other

drug violations. Parental notification may also be utilized discretionarily by administrators when
permitted by FERPA or consent of the student.

Recording of Interviews

Investigators may ask to have interviews recording with a digital recording device. All
recordings are part of the conduct record and are treated the same as any other student record as
described above in Disciplinary Records.

Interviewees may deny the request to record the interview. Interviewees may not record for their

own records any interview because the record may, and is very likely to, include information
about other students that they do not have a right to possess.

56

DEFO000178

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 63 of 76 Document 43-1
The record will be retained for one month following the conclusion of the investigation or until

the conclusion of any appeal process, whichever is longer. The record will then be destroyed,
except in cases of suspension and cx pulsion when the clectronic record shall be retained with the
student's record.!

| Adapted, with gratitude, from Marquette University

57

DEFO00179

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 64 of 76 Document 43-1
Residence Life Policies and Procedures

The Office of Residence Life promotes inclusive personal growth and leadership development by
effectively challenging and supporting students through compassionate and memorable
community experiences. Marian’s residence facilities have been designed to create a living-
learning environment in support of the Mission and consistent with the Core Values of the
University. Students living in or visiting the residence facilities are expected to live the value of
community — respect for self, others, property, and authority — and develop an environment that
fosters a culture of learning and reflection balanced with the development of healthy
relationships and an enjoyable social life. In addition to following the University policies,
students who live in or visit University owned housing facilities must comply with residential
policies.

HOUSING REQUIREMENTS

All first- and second-year students, unmarried and younger than 21, are required to live on
campus. The only exception is if a student lives with a parent or guardian within a 35-mile radius
of the University. Students who claim a commuter exemption, but do not reside with their
parents, are subject to being charged for a residence facility room. Housing contracts are valid
for one academic year, which is defined as the fall and spring semester. On-campus housing is
only available to full-time students enrolled for a minimum of 12 credits and actively attending
class at Marian University. Students not meeting these criteria are subject to removal from the
residence facilities. If at any time a student drops below the required 12 credits, he/she must
contact the Director of Residence Life. (A request for an exception for temporary part-time
students must be made both in writing and in person to the Director of Residence Life.)

Consolidation

Three weeks into each semester, students living alone in a double room in the Cedar Creek
Apartments, Courtyards, Duplexes, Naber Hall, and Townhouses will be asked to either
consolidate or pay the single room rate. This gives others who wish to reside in single rooms the
opportunity to do so, provided space is available. Students with a roommate who moves out for
any reason must talk to their Resident Assistant or Residence Hall Director about consolidating
or paying for a single room. Single rooms are granted on a first-come, first-serve basis and are
generally not granted until the conclusion of roommate switch week. The University is not
responsible for reassigning roommates who never arrived, changed rooms before arrival, or
moved out after arrival. It is the resident’s responsibility to find a roommate when any of the
above situations happen. If asked, the Residence Life staff will assist in the process. All room
changes must be completed during roommate switch week. Switch week is typically the third
week of each semester.

58

DEFO00180

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 65 of 76 Document 43-1
Contract Termination

If for any reason during the academic year a resident must terminate his/her housing contract, an
appeal form must be submitted to the Office of Residence Life. Possible reasons for
consideration include but are not limited to: sudden loss of primary income, serious medical
concerns, and extenuating family circumstances. Not all appeals are guaranteed. The Director of
Residence Life, with input from Residence Life staff members, reviews all cases on an individual
basis. The Director of Residence Life will review the request and return a written decision in a
timely manner. Contract cancellation charges will apply to the student in the case that his/her
contract termination is approved.

All decisions are final. Any student withdrawing from Marian University must check out of their
residence within 48 hours after withdrawal or they may incur additional charges. Contract
cancellation terms and schedule can be found on the Housing Contract

Removal from Housing

The Director of Residence Life, Dean of Student Engagement, and Vice President for Student
Engagement each have the right to dismiss a student from University housing at any time. It is
not necessary for a student to be on housing probation prior to a dismissal. Any student charged
with a felony will be required to immediately leave student housing. If the case is dropped or the
case is tried and won by the student, the student shall be allowed to move back into student
housing at such a time that space is available. If the student is convicted, the student shall not be
allowed to live in student housing. First- or second-year students who are dismissed from
housing, and who do not meet the commuter exemption condition of the residency requirement,
will be required to immediately withdraw from the University. The student is required to
complete the appropriate paperwork and turn in all keys at the time of dismissal. If key(s) are not
returned at this time, the student will be charged the cost of a lock re-core and a $50 improper
checkout fee.

Withdrawal from Housing

Resident students who do not attend classes may be required to vacate the residence facilities.
Students who depart housing must remove personal belongings in a timely manner, as specified
by Residence Life staff. University personnel may discard belongings not removed as directed.

HOUSING OPTIONS

First year housing is located in Naber Hall and designated Courtyard houses and penthouses as
assigned, Should housing needs exceed capacity, rooms in the Courtyard houses may be tripled.
Naber Hall and all other freshman housing are substance-free — alcohol, tobacco products, and
illegal drugs are never permitted, regardless of legal age limit.

59

DEFO00181

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 66 of 76 Document 43-1
Sophomores, juniors, and seniors may choose housing from the Courtyard Efficiency Suites,
Townhouses, Duplexes, or Cedar Creek Apartments. A limited number of single rooms are
available in the Townhouses, Duplexes and Cedar Creek Apartments.

Living-Learning Communities (LLC)
Marian University offers first-year students the opportunity to live with other students with

similar academic interests. Students choosing to live in an LLC will be provided with resources
geared toward academic excellence.

Themed Housing

Marian University offers campus residences where Jike-minded upper-class students live
together for the purpose of embracing and promoting a particular theme of mutual interest. The
goals of theme housing include:

e Uniting students around a common interest or discipline

© Creating a community that fosters intellectual and social development

¢ Promoting campus pride and spirit through programming opportunities
Students establish clear goals for their group and plan how to be enga ged participants in their
community as well as the campus community, One-year housing applications are reviewed by
the Office of Residence Life, and select groups are interviewed by the review committee.
Themed housing selection is based on the quality and strength of the application, the
commitment and organization of the house members, the needs of the University community

served by the themed house, and the group interview. Current one-year groups reapplying for
themed housing will also be rated upon past performance and future plans.

RULES

Antennas/Satellites

Any antenna attached to the exterior of University facilities or placed on University property is
prohibited. Antcrmas include, but are not limited to; TV, satellite dish. shortwave, FM, and
scanner.

Appliances
Strongly Recommended:

e A 15-amp multi-prong outlet with circuit breaker and surge protectors

60

DEFOO0182

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 67 of 76 Document 43-1
Allowed Appliances:

2-4-cup coffee maker with automatic shut-off
Computer

Microwave—800 watts or less

Toaster (only in common areas)

TV set—cable ready

Refrigerator—4.0 cubic feet or less

*Residents may only have one refrigerator per room, no more than 45 inches in height.

Prohibited Appliances:

Air conditioner

Cooking appliances (with heating elements), unless authorized by Residence Life staff
only for use in specified kitchen areas

Deep fryer

Electric blanket

Electric skillet

Grill (any size) and/or portable fire pit grill
Hot plate

Hot pot

Microwave oven (more than 800 watts)
Space heater

Sunlamp

Plug in air freshener

Babysitting

Babysitting is strictly prohibited in any residence facility.

Balconies & Patios

In order to maintain the aesthetic integrity of the Cedar Creek Apartments and to ensure the
safety of students, the following rules apply to the apartment balconies and patios:

wUbBwnNr

a

No university-provided furniture may be located, at any time, on the balcony or patio.
No one may be on the balcony at any one time.

Throwing of objects off the balcony is prohibited.

Grills are prohibited.

No items should be hung from balcony rails (including, but not limited to: towels, rafts,
signs, clothing, flags and lighting).

This is applicable from the top of the balcony and from below from the patio.

61

DEFO00183

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 68 of 76 Document 43-1
7. Signs related to “school spirit” shall be permitted pending the approval of the Office
of Residence Life.

8. Balconies and patios may not be used for storage purposes (including, but not limited to:
garbage, indoor furniture, and bicycles).

9, Alcohol consumption is prohibited.

Bed Lofting

Bed lofting is only permitted through the appropriate use of a university provided bed that is
designed to be lofied. Student built or procured lofts are not permitted.

Campaign Signs

Students are not permitted to hang campaign signs inside the residence facility windows. No
signs are allowed in the yards of any of the University’s residence facilities. Students may
display political preferences privately in their room with agreement from roommate(s).

Candles & Incense

Candles and candle warmers are prohibited in residence facilities. The burning of incense in any
residence facility is prohibited. Special circumstances require approval from the Director of
Residence Life.

Christmas Trees

Live Christmas trees are not permitted in any student residence facility.

Comfort & Service Animals

Residence Life and the Office of Disability Services must be notified of the need for service and

comfort animals. Please contact the Office of Student Life (923-8091) for instructions on the
documentation required for housing comfort and/or service animals.

Common Area Damage

It is expected that students, as adults, will be responsible for their behavior. The University holds
individuals involved in damage responsible for repair or replacement costs. If the responsible
individual is not found, all students of the wing/floor/house/apartment/area pay such damages, as
the students comprise a community and are therefore responsible for the public area adjacent to
their living spaces. In addition to meeting the financial burden in a fair and equitable manner, the
common area damage program supports the community concept of self-governance in residence
facilities and contributes to the prevention of common area damage. Damage incurred to

common areas is repaired by the Campus Services staff in order to assure proper maintenance.

62

DEF0O00184

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 69 of 76 Document 43-1
Dartboards

Metal tipped darts and dartboards that use metal tip darts are not allowed in any residence
facility.

Door Propping
Propping open exterior doors is prohibited.
Electrical Devices

Any electrical/elcctronic device used in University facilities must be UL-approved and used
solely for its intended purpose. University personnel will remove any electrical/electronic device
used improperly or deemed unsafe. Owners can retrieve their property from a hall director or
from the Office of Residence Life for the sole purpose of storing it elsewhere than on campus.

Furniture

In order to prevent the misuse or damage of University property, all furniture and fixtures in
residence facilities must remain in place throughout the year and may not be disassembled or
moved to another room/area, When a student vacates a particular living space, he/she is
responsible for returning the space to its ori ginal condition. Students may not remove furniture or
fixtures from lounges or other public areas for personal use. Waterbeds are not allowed in
residence facilities as they may damage floors. Personal air conditioners are not permitted in
student rooms. Taking University furniture or any non-weatherproof furniture outdoors at any
time is strictly forbidden. Only weatherproof lawn furniture is allowed for outdoor use at any
time, in accordance with Fond du Lac City Ordinance.

Game Tables

Game tables such as pool, foosball, air hockey, ping pong tables (including anything resembling
a pong table), and arcade games are prohibited in residence facilities.

Guests

A guest is defined as anyone not assigned 10 the room/unit they are in. Resident students may
host guests provided that they have approval of their roommate(s)/housemate(s). Resident
students may only have three individuals registered as guests at one time. No guest may be
registered to stay more than two consecutive nights. Residents who have guest(s) are yesponsible
for informing their guest(s) of University policics and expectations. Each resident host is held
accountable for the actions of their guest(s). Resident hosts are expected to be present at all times
during their guests’ visit. In the event of a conduct infraction, registered or unregistered guests
may be escorted off campus. At no time should guests disrupt the living community or supersede
a roommate/housemate’s right to privacy

63

DEFO00185

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 70 of 76 Document 43-1
Overnight Guests

Guests are welcome from 8:00 a.m. until midnight Sunday through Thursday and until 1:00 a.m.
Friday and Saturday. Prior to any overnight guests, a signed Roommate Agreement must be
submitted to the Resident Assistant. After the agreement has been submitted, residents are
required to complete a Guest Request Form with their roommate two days prior to the guest
arriving, which is forwarded to the Residence Hall Director or Resident Assistant. If a guest is
staying past designated hours, they must be registered at One-Stop as an overnight guest.
Overnight guests under 18 years of age must have the approval of a Residence Hall Director.
Naber Hall residents may sign in their overnight guests at the Naber Hall Desk if it is open,
otherwise hosts should find an RA and register the guest with the RA on duty.

Ledges, Platforms, & Roofs

Ledges, platforms, roofs, and building overhangs are restricted areas and students are strictly
prohibited from any access to them. The platforms on the Courtyards are reserved for the sole
purpose of fire safety platforms.

Lights & Signs

Christmas/decorative lights may not obstruct normal operation of the windows or block or
interfere with entering or exiting the residence facility. Decorative lights cannot be secured to
any handrails along stairways. Security lights may not be removed, covered, or altered in any
way to enhance the effect of decorative lights. Outdoor Christmas lights may not be installed
prior to November 15 and must be removed no later than the last day of fall semester finals.
Special circumstances require approval from the Director of Residence Life. Alcohal signs of
any kind are not allowed in windows. Halogen lights are restricted from all residence facilities.
Exit/emergency/corridor lights are kept functioning and lit continuously in accordance with law
and may not be changed to colored light bulbs. All other lights are turned off when they are not
necessary,

Locks & Keys

Misusing keys, tampering with locks, damaging lock mechanisms, or blocking security or
maintenance doors is strictly prohibited. Students are prohibited from placing their own personal
locks on their room/apartment doors. Students are required to lock their room, apartment, and
house doors. Students must carry their keys with them in order to protect their person and
belongings. Students may not give their room/house keys to anyone for any purpose. If a student
has locked his/her key(s) in a room, a Resident Assistant, Residence Hall Director, or Campus
Safety Officer may let the student into his/her room at their earliest availability. If keys are
broken or bent, the Residence Hall Director should be notified immediately to replace the broken
or bent key. If keys are misplaced or lost, the Residence Hall Director should be notified in order
to issue a re-core of the locks for missing keys. The number of doors, cost of labor, and number

64

DEFO00186

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 71 of 76 Document 43-1
of new keys to be cut will determine the cost for replacing the missing keys and new locks that is
charged to the responsible student.

Maintenance/Housekeeping Walk-Throughs

On a weekly basis, Residence Hall Directors conduct a maintenance/housekeeping walk-through
of all residence facilities in order to establish any maintenance concems and maintain University
property. Residents of the Cedar Creek Apartments, Courtyards 8-20, and Townhouses are
responsible for the cleaning of their own units. If the unit is found in an unacceptable condition,
the residents will be given 48 hours to clean or an outside agent will be contracted, and the
residents will be held responsible for the cost. Any resident who fails to keep up his/her living
environment risks the removal or denial of his/her resident status, Residence Life staff will also
perform walk-throughs during vacation holidays and breaks. As a result of disciplinary action,
unannounced walk-throughs may occur at any time.

Naber Hall Door Alarms

Activation of the door alarms will be 24 hours a day. Setting off the alarms will result in a $100
fine for the responsible party.

Painting

The University coordinates all exterior and interior painting. Students are not permitted to paint
their individual rooms. Special circumstances require permission from the Director of Residence
Life.

Pets

Fish are the only animal permitted in University housing units. However, fish tanks may be no
larger than 20 gallons (dimensions for high fish tanks may not exceed 244” x 12'2” x 16%” and
dimensions for low fish tanks may not exceed 30%” x 1214” x 12%”). Proper maintenance of fish
tanks is expected. Only marble or glass bead bottoms are allowed in fish tanks (gravel bottoms
are prohibited). Please see the Comfort Animals policy if you require more information about a
pet that acts as a comfort animal.

Quiet/Courtesy Hours

University-wide quiet hours begin at 10:00 p.m. Sunday through Thursday and 1:00 a.m. Friday
and Saturday nights and end every morning at 8:00 a.m. Those hours not designated as quiet
hours will be considered courtesy hours during which students extend courtesy to their neighbors
by restricting the noise level of conversation, stereos, and any other electronic devices, Specific

quict hours may. change at the discretion of Residence Life staff. Inherent in this policy is the
understanding that students are chiefly responsible for holding one another to the established

65

DEFO000187

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 72 of 76 Document 43-1
community standards. The City of Fond du Lac noise ordinance begins at 9:00 p.m. Students
should be aware of this and respect surrounding neighbors.

Silent hours (24-hour quiet hours) are in effect during the week of final exams. Courtesy hours
are designated from 4:00 p.m. — 6:00 p.m. during the week of final exams. Students are to
operate at “normal noise levels” when vacuuming or completing other tasks. To clarify, it is is
understood that cleaning and vacuuming may be necessary during silent hours, but care should
be taken to be no louder than necessary. If a resident student confronts another asking to be
quiet, students are required to comply and respect the request.

Residence Facility Entry

The University’s right to enter or search a residence facility is exercised with discretion. A
reasonable effort will be made to have the resident present if it is appropriate and necessary.
Before entering, authorized University personnel should knock, announce their name and
position, and receive permission to enter (if the resident is present). In cases where personnel
suspect the violation of a University policy, he/she may enter after knocking and announcing
himself/herself. The following personnel may enter a student’s room:

1. Maintenance or housekeeping staff for routine maintenance or housekeeping functions.

2. Residence Life staff, Student Life Staff, or Campus Safety Officers

3. Toresolve emergency situations (including, but not limited to: fire, accidents, sickness,
or danger to student health and welfare as determined by the Director of Residence Life
or the Dean of Students).

4. When there is evidence or reasonable information suggesting the violation of a University
policy.

5. Residence Life and Campus Services staff for facility opening and closing and general
housekeeping inspections.

6. Residence Life Personnel may enter common areas in an effort to build, develop, and
sustain community throughout the day. Between the hours of 7 pm and 2 am, Residence
Life Personnel (Resident Assistants) will enter common areas to maintain safe and civil
living and learning environments.

Whenever a room is entered without the presence of the resident, University personnel will leave
a note stating that the room was entered, by whom, and for what purpose.

When it is necessary for University personnel to enter a resident’s room for inspections (facility
closings, vacation-time general housekeeping inspections, and regular maintenance checks) the
student is given advance notice. The inspection may take place without the presence of the
resident.

66

DEFO00188

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 73 of 76 Document 43-1
Resident Business Ventures

Residence facility rooms or common areas may not be used to carry on any organized business
ventures (i.e, selling Avon, Tastefully Simple, or illicit substances of any kind).

Resident Mail

Resident students are required to check their assigned mailboxes on a daily basis. Mail for
resident students, as well as student organizations, is distributed Monday through Saturday by
4:00 p.m. to the mailboxes located in the Hornung Student Center. Students are requested to
include their first and last names and the specific address 750 E. Division St. as well as their
mailbox number for their mailing address in order to send and receive mail. Packages too large
for mailboxes may be picked up at One-Stop. The student’s ID card must be presented to collect
the package. No mail will be forwarded during the winter and spring interim breaks. Upon
completion of the academic year and/or termination of the housing contract, resident mail will be
forwarded to a designated address for 30 days, after which it will be returned to sender. Ifa
resident is not returning to University housing, then the resident is responsible for providing the
Office of the Registrar with his/her forwarding address, It is also the student’s responsibility to
notify businesses from which they receive mail (i.e. banks, credit card companies, magazines) of
their change of address.

Room Condition

When a student occupies and vacates a room, the student is responsible for completing a Room
Condition Report in conjunction with a Residence Life staff member. Failure to complete the
report or note prior room condition issues will result in the student being held responsible for all
room condition issues when the room is vacated. When vacating a room, it must be returned in
the same condition as when it was first occupied. Damages to a room or failure to remove
belongings subject all students in the room or housing unit to common area charges unless a
specific student is identified as responsible for the damages.

Room Search

The University reserves the right to enter and search a residence facility if there is reason to
believe that:

1. There is a possibility of imminent harm to a person or property.
2. There is a possible violation of University policy, or state or federal law.
3. Contraband items are present but may be concealed from view.

Reasonable suspicion is defined as knowledge suggesting that a violation of University policy or
public law has occurred or may occur.

67

DEFO00189

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 74 of 76 Document 43-1
1. Authorization for a room search must be obtained from the Director of Residence Life (or
designee).

2. University personnel make every effort to have one or all students present during the
search and inform the students of the purpose of the search.

3. Searches may be conducted of rooms or belongings that may contain items in violation of
University policy or state or federal law. This includes, but is not limited to: backpacks,
bags, closets, desks, packages, or refrigerators.

4, The student will have the opportunity to cooperate and tum over any items under
reasonable suspicion. If a student chooses not to cooperate, he/she will be informed that
the search of the room and belongings will occur.

Roommate/Housemate Conflict Resolution

When roommates/housemates develop differences or conflicts that are adversely affecting their
living/learning environment, the following steps should be followed to aid in resolving the
disagreement:

1. A meeting should be held by all of the students involved in the conflict. Residence Life
staff may be present at this meeting. A verbal and written agreement will be crafted at
this time. All roommates involved should agree to comply with and sign the terms of the
roommate agreement,

2. If the meeting agreement is broken, the students involved in the conflict should schedule
a formal meeting with the Residence Hall Director.

When roommates/housemates have followed the appropriate steps and it has been determined
that they have irreconcilable differences, they may request to no longer live together. The
following policy will be upheld if the students choose to move: the resident whose paid contract
was received the earliest will be permitted to remain in the room/house in question. The other
resident will move out of that room and into another room on campus. In the event that both
contracts were received the same day, the student with the longest resident status will be given
the first opportunity to remain in the room/house. In the event that the students have the same
status, higher total credit hours as stated on the student’s Marian transcript will determine
placement priority.

Screens

In order to avoid damage to screens and for safety reasons, students may not remove or tamper
with window screens. In the event that a window screen has been removed or tampered with, the
students of the room will face disciplinary action.

Smoke Detectors

Smoke detectors are located in all residence facilities as required by law. Fond du Lac City
Ordinance requires each resident to sign a form at the beginning of his/her residency as to the

68

DEFO00190

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 75 of 76 Document 43-1
working condition of each smoke detector. Willful and/or malicious tampering with any smoke
detector or fire safety equipment is prohibited. False activation of fire alarms will result in a fine
up to $500 for the responsible party.

Sports in Residence Facilities

Athletic activities are strictly prohibited in residence facilities due to the potential danger to
students and facility damage. Such activities include, but are not limited to: basketball, baseball
equipment, cycling, football, golf, hockey, lacrosse, skating, throwing objects, and water fights.
Vacuum Cleaners

Vacuum cleaners are available for resident use and can be checked out through the Resident
Assistant. To check out a vacuum, the resident must leave his/her student ID with the Resident

Assistant, which will be returned upon return of the vacuum. All vacuuming should occur before
quiet hours.

69

DEFOQ0191

Case 2:19-cv-00388-JPS Filed 11/14/19 Page 76 of 76 Document 43-1
